       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 1 of 82




                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

JOSEPH LLOYD THOMPSON
ANSUMANA JAMMEH
KAREN LOPEZ
SARAI HERNANDEZ
NILSON FERNANDO BARAHONA MARRIAGA
SHELLEY DINGUS
Irwin County Detention Center
132 Cotton Drive
Ocilla, GA 31774                  HEARING
                                  REQUESTED
and
JENNER BENAVIDES
DAVID FERNANDEZ
GERARDO ARRIAGA
Folkston ICE Processing Center
P.O. Box 248
Folkston, GA 31537
                                                     Case No.:
and
ARISTOTELES SANCHEZ MARTINEZ
MICHAEL ROBINSON
TOMAS HERNANDEZ
PETER OWUSU
Stewart County Detention Center
146 CCA Road
Lumpkin, GA 31815
Petitioners/Plaintiffs,
v.
JOHN TSOUKARIS
Interim Field Office Director U.S. Immigration and
Customs Enforcement
      Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 2 of 82




Atlanta Field Office,
180 Ted Turner Drive, SW, Suite 522
Atlanta, GA 30303;
and
MATTHEW T. ALBENCE
Deputy Director and Senior Official Performing the
Duties of the Director
U.S. Immigration and Customs Enforcement
500 12th Street, SW
Washington, D.C. 20536;
and
CHAD WOLF
Acting Secretary
Department of Homeland Security,
3801 Nebraska Avenue, NW
Washington, D.C. 20016;
and
U.S. IMMIGRATION AND CUSTOMS
ENFORCEMENT
500 12th Street, SW
Washington, D.C. 20536;
Respondents/Defendants.


PETITION FOR WRIT OF HABEAS CORPUS PURSUANT TO 28 U.S.C.
 § 2241 AND COMPLAINT FOR DECLARATORY AND INJUNCTIVE
                        RELIEF




                                      ii
              Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 3 of 82




                                            TABLE OF CONTENTS

I.          INTRODUCTION ...........................................................................................1
II.         PARTIES .........................................................................................................3
III.        JURISDICTION AND VENUE ....................................................................10
IV.         EXHAUSTION OF ADMINISTRATIVE REMEDIES ...............................11
V.          STATEMENT OF FACTS ............................................................................11
     A. COVID-19 Is a Global Pandemic that Poses a Significant Risk of Death or
     Serious Illness to Petitioners .................................................................................11
       i.        Transmission of COVID-19 ....................................................................16
       ii.   Symptoms of COVID-19, Underlying Risks Factors, and Long-Term
       Effects ................................................................................................................18
       iii.      Prevention of COVID-19 Transmission .................................................19
     B.       COVID-19 Will Likely Ravage Jails, Prisons, and Detention Centers ......21
     C. Stewart, Folkston, and Irwin Are Primed for COVID-19 Exposure and
     Severe Outbreaks ..................................................................................................30
       i.    Existing Conditions at the Georgia Detention Centers Will Further
       Enable COVID-19 Transmission.......................................................................30
       ii.   The Georgia Detention Centers Have a Dismal Medical Care Track
       Record and Are Currently Ignoring Reported Flu-like Symptoms Among the
       Detained Population...........................................................................................34
       iii.   It Is Only a Matter of Time Before COVID-19 Reaches All Three
       Facilities .............................................................................................................40
     D. The Lack of Hospital Resources Near the Georgia Detention Centers Will
     Put Petitioners at Even Greater Risk ....................................................................46
     E. ICE’s Actions to Address the Pandemic Thus Far Have Been Woefully
     Inadequate, and Release is the Only Adequate Response to Protect Petitioners .49
     F.    Petitioners Are Particularly Vulnerable to Serious Illness or Death if
     Infected by COVID-19 and Should Be Released from Detention. ......................53
          Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 4 of 82




VI.     LEGAL FRAMEWORK ...............................................................................67
  A.      Petitioners Have a Constitutional Right to Reasonable Safety in Custody 67
  B. This Court Has Authority to Order Petitioners’ Release to Vindicate Their
  Fifth Amendment Rights, and Such Relief Is Necessary Here. ...........................71
  C. Habeas Is a Broad, Flexible Remedy That Authorizes Courts to Order
  Release from Unlawful Detention Conditions as Law and Equity Requires. ......73
VII. CLAIM FOR RELIEF ...................................................................................75
  A. Violation of Fifth Amendment Right to Substantive Due Process (Unlawful
  Punishment; Freedom from Cruel Treatment and Conditions of Confinement) ..75
VIII. PRAYER FOR RELIEF ................................................................................77




                                                    ii
        Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 5 of 82




 I.   INTRODUCTION
   1. The COVID-19 pandemic is wreaking havoc throughout the world. The

United States has now surpassed the rest of the world in the number of confirmed

cases. Over 6,000 Americans have died. Experts estimate that, after the pandemic

runs its course, the coronavirus will have infected between 160 and 214 million

people and taken the lives of up to 1.7 million people in the United States alone.

   2. There is no vaccine against COVID-19 and no known cure. Currently, the

only recognized strategies to reduce the risk of exposure to COVID-19 are social

distancing and improved hygiene, which have led to unprecedented public health

measures around the world.

   3. Given this reality, the President has declared a national emergency; forty-

eight U.S. states—including Georgia—have declared states of emergency; and

numerous states and localities—including Georgia and many of its cities and

counties—have issued “shelter-in-place” orders requiring residents to stay in their

homes. These measures all seek to reduce the spread of the virus and, ultimately,

save lives.

   4. Unfortunately, U.S. Immigration and Customs Enforcement (ICE), which

has authority over the detention of immigrants who may be subject to removal

from the United States, has not followed suit. Despite warnings from thousands of


                                          1
        Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 6 of 82




medical and public health professionals that releasing detained immigrants is the

only viable option to avert an imminent public health threat, the agency has

generally refused to do so in the absence of court intervention.

    5. Federal judges across the country have ordered the urgent release of

numerous immigrants, explaining the pressing health risks created by ICE

detention and other types of imprisonment.1

    6. In immigration detention facilities—including Stewart Detention Center

(“Stewart”) in Lumpkin, Georgia; Folkston ICE Processing Center (“Folkston”) in

Folkston, Georgia; and Irwin County Detention Center (“Irwin”) in Ocilla,

Georgia, where Plaintiffs-Petitioners (“Petitioners”) are imprisoned—social

1
 See, e.g., Xochihua-Jaimes v. Barr, 2020 WL 1429877 (9th Cir. Mar. 24, 2020);
Martin Munoz v. Wolf, Case No. 20-cv-00625-TJH-SHK (C.D. Cal. Apr. 2, 2020),
ECF No. 14; Robles Rodriguez v. Wolf, 20-cv-00627-TJH-GJS (C.D. Cal. Apr. 2,
2020), ECF No. 37; Hernandez v. Wolf, CV 20-60017-TJH (KSx)(C.D. Cal. Apr.
1, 2020), ECF No. 17; Arana v. Barr, 2020 WL 1502039 (S.D.N.Y. Mar. 27,
2020); Xuyue Zhang v. Barr, 2020 WL 1502607 (C.D. Cal. March 27, 2020);
Basank v. Decker, 2020 WL 1481503 (S.D.N.Y. Mar. 26, 2020); Castillo v. Barr,
2020 WL 1502864 (C.D. Cal. March 27, 2020); Thakker v. Doll, No. 1:20-cv-
00480-JEJ (M.D. Pa. Mar. 31, 2020), ECF No. 47; Coronel v. Decker, 2020 WL
1487274 (S.D.N.Y. Mar. 27, 2020); Fraihat v. Wolf, No. ED CV 20-00590 TJH
(KSx) (C.D. Cal. Mar. 30, 2020); Calderon Jimenez v. Wolf, No. 18 Civ. 10225 (D.
Mass. Mar. 26, 2020), ECF No. 507; United States v. Stephens, 2020 WL 1295155,
at *2 (S.D. N.Y. Mar. 19, 2020); Matter of Extradition of Toledo Manrique, 2020
WL 1307109, at *1 (N.D. Cal. Mar. 19, 2020).




                                          2
        Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 7 of 82




distancing is virtually impossible. In these congregate environments, hundreds or

thousands of people live, eat, and sleep together in close quarters, and contact with

other detainees and ICE personnel is a fact of life. ICE detention facilities are also

notorious for their unsanitary conditions and meager provision of hygiene

products. Under these circumstances, an outbreak of COVID-19 will “spread like

wildfire,” according to a former high-level ICE official.

   7. Due to their medical conditions or underlying diseases, Petitioners are

particularly vulnerable to serious cases of COVID-19. If they contract the virus,

there is a high risk they will require critical care—largely unavailable in southern

Georgia where the facilities are located—and face serious illness and death.

   8. Petitioners bring this action to remedy ICE’s violation of their constitutional

rights and protect themselves—as well as others detained or employed at Stewart,

Folkston or Irwin, or living in the surrounding communities—from the imminent

harm that will result from their continued detention.


II.   PARTIES
      9.     Petitioner Joseph Lloyd Thompson is a citizen of Jamaica and Legal

Permanent Resident of the United States who is detained by ICE at Irwin. He has

been in ICE custody since approximately January 2018. He suffers from diabetes,

hypertension, depression, and a severe aortic aneurysm that requires surgery that


                                           3
        Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 8 of 82




ICE has repeatedly refused to facilitate. He has a history of hospitalization for

pneumonia and his heart problems. As a consequence of his health conditions, he is

at high risk for severe illness or death if he contracts COVID-19.

      10.    Petitioner Ansumana Jammeh is a citizen of Gambia who has been

detained at Irwin since March 2019. He suffers from diabetes and severe

hemorrhoids that have required surgery and caused him extreme pain. He was also

hospitalized in December 2019 for inflammation in his intestine. As a consequence

of his health conditions, he is at high risk for severe illness or death if he contracts

COVID-19.

      11.    Petitioner Karen Lopez2 is a citizen of Honduras who has been detained

by ICE at Irwin since March 2020. She has a pacemaker due to a heart condition that

also caused her to suffer a stroke. She also suffers from multiple sclerosis, which

causes severe chronic pain along with problems with her vision, balance, muscle



2
  Petitioners Karen Lopez, Jenner Benavides, David Fernandez, Sarai Hernandez,
Tomas Hernandez, Gerardo Arriaga, Michael Robinson, and Peter Owusu are
seeking to proceed anonymously in this action due to their reasonable fear that
revealing their identities could cause them or their families to suffer serious harm,
including adverse immigration consequences, harassment, and violence, and due to
their need to protect their highly sensitive and personal information, including
information relating to their immigration status and physical and mental health. A
Motion for Leave to Proceed Under Pseudonyms is being filed contemporaneously
herewith.


                                           4
        Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 9 of 82




control, and other bodily functions. As a consequence of her health conditions, she

is at high risk for severe illness or death if she contracts COVID-19.

      12.    Petitioner Sarai Hernandez is a citizen of Honduras who has been

detained at Irwin since March 2020. She is the sister, legal guardian, and primary

caretaker of Petitioner Tomas Hernandez. She has suffered from severe asthma her

entire life, which gives her respiratory distress requiring hospitalization and weakens

her immune system. She has not been able to get access to an inhaler from ICE. As

a consequence of her health condition, she is at high risk for severe illness or death

if she contracts COVID-19.

      13.    Petitioner Nilson Fernando Barahona Marriaga is a citizen of Honduras

who has been detained by ICE at Irwin since October 2019. He suffers from diabetes

and hypertension, both of which he has struggled to manage while in detention. His

condition has deteriorated since he has been detained, and many of his requests for

medical services have been ignored. As a consequence of his health condition, he is

at high risk for severe illness or death if he contracts COVID-19.

      14.    Petitioner Shelley Dingus is a citizen of England, who is detained by

ICE at Irwin. She has been in ICE custody since January 2020. She suffers from

asthma, chronic obstructive pulmonary disease, severe migraines, depression,

anxiety, and eczema that causes severe skin allergies and open wounds that are easily


                                          5
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 10 of 82




infected. As a consequence of her health conditions, she is at high risk for severe

illness or death if she contracts COVID-19.

      15.    Petitioner Jenner Benavides is a transgender woman and citizen of

Mexico who has been detained by ICE at Folkston since May 2019. She is HIV

positive and suffers from bipolar disorder and severe depression and anxiety. As a

consequence of her health condition, she is at high risk for severe illness or death if

she contracts COVID-19.

      16.    Petitioner David Fernandez is a citizen of Mexico who has been

detained by ICE at Folkston since December 2019. He suffers from diabetes and has

a history of tuberculosis. ICE has not consistently provided him with his necessary

insulin injections, so his health has deteriorated while in detention. As a consequence

of his health conditions, he is at high risk for severe illness or death if he contracts

COVID-19.

      17.    Petitioner Gerardo Arriaga is a citizen of Peru, who is detained at

Folkston. He has been detained by ICE since March 2020. He suffers from Lupus,

an autoimmune disease that causes him to be immunocompromised and causes

inflammation and damage to his joints, skin, kidneys, blood, heart, and lungs. As a

consequence of his health conditions, he is at high risk for severe illness or death if

he contracts COVID-19.


                                           6
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 11 of 82




      18.    Petitioner Aristoteles Sanchez Martinez is a citizen of Venezuela, who

is detained by ICE at Stewart. He has been in ICE custody since approximately

September 2018. He suffers from Type II diabetes, hypertension, neuropathy,

avascular necrosis, non-palpable pulses in the lower extremities, and venous

insufficiency, among other conditions. He is currently in a wheelchair due to his

conditions. He is also currently recovering from a hernia repair surgery after which

he was brought back to the ICE facility within a day instead of remaining in intensive

care. As a consequence of his health conditions, he is at high risk for severe illness

or death if he contracts COVID-19.

      19.    Petitioner Michael Robinson is a citizen of Jamaica, who has been

detained by ICE at Stewart since around February 2020. He suffers from

hypertension, asthma, cardiac murmur, high blood pressure, and benign prostatic

hyperplasia. As a consequence of his health conditions, he is at high risk for severe

illness or death if he contracts COVID-19.

      20.    Petitioner Tomas Hernandez is a citizen of Honduras who has been

detained at Stewart since March 2020.3 He has an intellectual disability, suffers from




3
 Tomas Hernandez's last known location was the Stewart Detention Center in
Lumpkin, Georgia. As of April 3, 2020, Petitioners’ counsel has reason to believe


                                          7
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 12 of 82




asthma and ADHD, and has a history of seizures. Petitioner Sarai Hernandez is his

sister, legal guardian, and primary caretaker, and she is detained at Irwin. Being

detained by ICE is the first time the two have been separated. Mr. Hernandez is

particularly vulnerable as he is unable to communicate his needs to others due to his

intellectual disability, speech impediment, and deafness in one ear; his sister believes

he it is likely that he is not getting the medical care he needs. As a consequence of

his health conditions, he is at high risk for severe illness or death if he contracts

COVID-19.

      21.    Petitioner Peter Owusu is a citizen of Ghana and has been detained at

Stewart since January 2020. He has difficulty breathing due to a stab wound he

suffered prior to fleeing from Ghana. At a previous detention center, he received a

breathing machine, but he has not been able to access it at Stewart. The wound he

sustained also led to other complications, including improperly healed stitches,

ongoing stomach pain, digestion issues, dizziness, headaches, and heart issues. As a

consequence of his health conditions, he is at high risk for severe illness or death if

he contracts COVID-19.



that he may have been transferred or moved and is not able to confirm his current
location.



                                           8
        Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 13 of 82




       22.    Respondent-Defendant (hereinafter Respondent) John Tsoukaris is the

Interim Field Office Director for the ICE Atlanta Field Office. The ICE Atlanta Field

Office has complete control over the admission and release of noncitizens detained

at Stewart, Irwin, and Folkston. Respondent Tsoukaris is a legal custodian of

Petitioners. He is sued in his official capacity.

       23.    Respondent Matthew T. Albence is the Deputy Director and Senior

Official Performing the Duties of the Director of ICE. Respondent Albence is

responsible for ICE’s policies, practices, and procedures, including those relating to

the detention of immigrants. He is sued in his official capacity.

       24.    Respondent Chad Wolf is the Acting Secretary of the United States

Department of Homeland Security (DHS). In this capacity, he is responsible for the

implementation and enforcement of immigration laws and oversees ICE. He is sued

in his official capacity.

       25.    Respondent ICE is a federal law enforcement agency within the

Department of Homeland Security. ICE is responsible for the criminal and civil

enforcement of the immigration laws, including the detention and removal of

immigrants.




                                           9
        Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 14 of 82




III.   JURISDICTION AND VENUE
       26.   This Court has subject matter jurisdiction over this matter under

28 U.S.C. § 1331 (federal question), 28 U.S.C. § 1346 (United States as defendant),

28 U.S.C. § 2241 (habeas jurisdiction), 28 U.S.C. § 1651 (All Writs Act), Article I,

Section 9, clause 2 of the U.S. Constitution (the Suspension Clause), and the Due

Process Clause of the Fifth Amendment to the U.S. Constitution.

       27.   The district courts have jurisdiction to hear habeas corpus claims by

noncitizens challenging the lawfulness of their detention. Jennings v. Rodriguez, 138

S. Ct. 830 (2018); Demore v. Kim, 538 U.S. 510, 516-17 (2003); Zadvydas v. Davis,

533 U.S. 678, 687 (2001).

       28.   Venue is proper in the Northern District of Georgia pursuant to 28

U.S.C. § 2243 because this is the District Court with territorial jurisdiction over the

place where the immediate custodian is located. See, e.g., Masingene v. Martin, No.

19-CV-24693, 2020 WL 465587 (S.D. Fla. Jan. 27, 2020). Venue in this District is

further proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the events

or omissions giving rise to this action occurred in this District, as well as under 28

U.S.C. § 1391(e) because the Respondents in this action are officers or employees

of the United States. The decisions by the Atlanta ICE Field Office Director to

continue to detain Petitioners have occurred and are occurring in this District.



                                          10
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 15 of 82




IV.   EXHAUSTION OF ADMINISTRATIVE REMEDIES
      29.     Petitioners have no administrative remedies to exhaust because no

administrative process exists to raise a constitutional challenge to their detention.

“[A] petitioner need not exhaust his administrative remedies where the

administrative remedy will not provide relief commensurate with the claim.” Boz v.

United States, 248 F.3d 1299, 1300 (11th Cir. 2001). Thus, “[b]ecause the BIA does

not have the power to decide constitutional claims—like the validity of a federal

statute—[certain constitutional] need not be administratively exhausted.” Warsame

v. U.S. Attorney Gen., 796 Fed. Appx. 993, 1006 (11th Cir. 2020). See also Haitian

Refugee Ctr., Inc. v. Nelson, 872 F.2d 1555, 1561 (11th Cir. 1989), aff’d sub

nom. McNary v. Haitian Refugee Ctr., Inc., 498 U.S. 479 (1991) (exhaustion had “no

bearing” where petitioner sought to make a constitutional challenge to procedures

adopted by the INS).


V.    STATEMENT OF FACTS

            A. COVID-19 Is a Global Pandemic that Poses a Significant Risk of
               Death or Serious Illness to Petitioners
      30.     Coronavirus disease 2019 (“COVID-19”) is a highly contagious

respiratory disease caused by a newly discovered coronavirus. Since the first case

was reported in December 2019, the transmission of COVID-19 has been growing

exponentially. The number of reported cases climbed from 1 to 100,000 in 67

                                         11
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 16 of 82




days; from 100,000 to 200,000 in only 11 days; and from 200,000 to 300,000 in just

4 days.4

      31.   On March 11, 2020, the World Health Organization (“WHO”) declared

the outbreak a global pandemic,5 and COVID-19 has now touched nearly every

country on the planet..6 As of April 3, 2020, the number of confirmed cases

worldwide has surpassed one million, including over 245,373 people in the United




4
 Berkeley Lovelace Jr., et al., CNBC, Coronavirus pandemic is accelerating as
cases eclipse 350,000, WHO says (last updated Mar. 23, 2020),
https://www.cnbc.com/2020/03/23/coronavirus-pandemic-is-accelerating-as-cases-
eclipse-350000-who-says.html
5
 Tedros Adhanom Ghebreyesus, WHO Director-General’s opening remarks at the
media briefing on COVID-19 – 11 March 2020 (Mar. 11, 2020),
https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-
at-the-media-briefing-on-covid-19---11-march-2020
6
 Coronavirus disease 2019 (COVID-19) Situation Report – 73, World Health
Organization (April 2, 2020), https://www.who.int/docs/default-
source/coronaviruse/situation-reports/20200402-sitrep-73-covid-
19.pdf?sfvrsn=5ae25bc7_4https://www.who.int/docs/default-
source/coronaviruse/situation-reports/20200330-sitrep-70-covid-
19.pdf?sfvrsn=7e0fe3f8_2



                                       12
        Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 17 of 82




States. Over 53,238 people have died as a result of COVID-19 worldwide, including

at least 6,095 in the United States.7

      32.    Nationally, projections by the Centers for Disease Control and

Prevention (“CDC”) indicate that over 200 million people in the United States could

be infected with COVID-19 over the course of the pandemic without effective public

health intervention, with as many as 1.7 million deaths in the most severe

projections.8 On March 23, 2020, the WHO warned that the United States could

become the next epicenter of the pandemic.9 And indeed on March 26, 2020, the




7
 Worldometer: Coronavirus,
https://www.worldometers.info/coronavirus/#countries (last accessed Apr. 3,
2020).
8
 Sheri Fink, Worst-Case Estimates for U.S. Coronavirus Deaths, The New York
Times (last updated Mar. 18, 2020),
https://www.nytimes.com/2020/03/13/us/coronavirus-deaths-estimate.html
9
 Sarah Boseley, US may become next centre of coronavirus pandemic, says WHO,
The Guardian (Mar. 24, 2020),
https://www.theguardian.com/world/2020/mar/24/us-may-become-centre-of-
coronavirus-pandemic-who-says



                                        13
            Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 18 of 82




United States surpassed every other country in the world in number of confirmed

COVID-19 cases.10

           33.   In the state of Georgia, transmission of COVID-19 has also been

rampant. On March 14, 2020, Governor Brian Kemp declared a public health state

of emergency, describing the spread of COVID-19 as an “unprecedented public

health threat.”11 At the time, there were 64 diagnosed COVID-19 cases spread across

15 counties.12 As of April 3, 2020, less than 30 days later, the number of reported

cases had jumped to 5,831 with 143 counties now affected.13 The number of reported

deaths from COVID-19 is 184, making Georgia the state with the eleventh highest




10
  U.S. Now Leads the World in Confirmed Cases, The New York Times (last
updated Apr. 1, 2020), https://www.nytimes.com/2020/03/26/world/coronavirus-
news.htmlhttps://www.nytimes.com/2020/03/26/world/coronavirus-news.html
11
  Governor Brian P. Kemp, Kemp Declares Public Health State of Emergency,
Office of the Governor (Mar. 16, 2020), https://gov.georgia.gov/press-
releases/2020-03-16/kemp-declares-public-health-state-emergency
12
     Id.
13
  Georgia Department of Public Health COVID-19 Daily Status Report (Apr. 2,
2020), https://dph.georgia.gov/covid-19-daily-status-report



                                         14
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 19 of 82




number of COVID-19-related deaths in the United States.14 Governor Kemp has now

issued a shelter in place order for the state of Georgia beginning on April 3, 2020.15

      34.    The risk of serious illness or death from COVID-19 is greater in

Georgia than in other parts of the United States because the population is overall

much less healthy. Georgia has among the highest incidence of diabetes,

hypertension, obesity and strokes in the country, particularly in areas with high

poverty rates.16

      35.    Due to the lack of widespread testing available in most countries,

including the United States, the number of confirmed cases is likely but a fraction of

the true number of COVID-19 cases worldwide. As of April 3, 2020, approximately

1,288,013 tests have been administered in the entire United States; in Georgia, only




14
  Listing of United States Total Coronavirus Cases (last updated Apr. 2, 2020),
https://www.worldometers.info/coronavirus/country/us/
15
  Governor Brian P. Kemp, Governor Kemp Issues Shelter in Place Order, Office
of the Governor (Apr. 2, 2020), https://gov.georgia.gov/press-releases/2020-04-
02/governor-kemp-issues-shelter-place-order
16
  Alan Judd, In hard-hit Georgia, virus expected to linger, The Atlanta Journal-
Constitution (Mar. 26, 2020), https://www.ajc.com/news/hard-hit-georgia-virus-
expected-linger/AYMvVN9SIq8A0RUgUzIt5O/



                                         15
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 20 of 82




23,053.17 Because of the shortage of tests in the United States—admitted to be a

“failing” by top infectious disease expert Dr. Anthony Fauci18—the CDC currently

recommends prioritizing testing for symptomatic healthcare providers and

hospitalized patients19—which means that the number of diagnosed COVID-19

cases may be only the tip of a very large iceberg.20

               i.   Transmission of COVID-19

      36.    COVID-19 easily spreads through respiratory droplets that an infected

person expels when they cough, sneeze, speak, or breathe. Transmission can occur

if those virus-carrying droplets land directly on a nearby person’s nose or mouth, or




17
  The COVID Tracking Project, Our most up-to date data and annotations (last
updated Apr. 2, 2020), https://covidtracking.com/data/
18
  Elizabeth Chuck, ‘It is a failing. Let’s admit,’ Fauci says of coronavirus testing
capacity NBC News (Mar. 12, 2020), https://www.nbcnews.com/health/health-
news/it-failing-let-s-admit-it-fauci-says-coronavirus-testing-n1157036
19
  Centers for Disease Control and Prevention, Coronavirus Disease 2019
(COVID-19), Evaluating and Testing Persons for Coronavirus Disease 2019
(COVID-19) (last updated Mar. 24, 2020), https://www.cdc.gov/coronavirus/2019-
nCoV/hcp/clinical-criteria.html
20
  George Citroner, How Many People in the United States Actually Have COVID-
19?, Healthline (Mar. 18, 2020), https://www.healthline.com/health-news/how-
many-coronavirus-cases-are-there



                                         16
          Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 21 of 82




when a person inhales these droplets or touches a contaminated surfaced and then

touches their mouth, nose, or eyes.21 The coronavirus can survive up to three hours

in the air, four hours on copper, 24 hours on cardboard, and two to three days on

plastic and stainless steel.22

         37.   Many people who carry COVID-19 remain completely asymptomatic

and may never even realize that they are infected, yet they can still spread the

disease. Likewise, infected people who may eventually develop symptoms are

contagious even when they are in the pre-symptomatic phase and may account for

50% of transmissions. Interventions that isolate or quarantine only symptomatic

individuals, therefore, cannot effectively contain transmission.




21
  Centers for Disease Control and Prevention, Coronavirus Disease 2019
(COVID-19), How Coronavirus Spreads (last reviewed Mar. 4, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-
spreads.html
22
   Harvard Health Publishing, As coronavirus spreads, many questions and some
answers Harvard Medical School, Coronavirus Resource Center (last updated Apr.
1, 2020), https://www.health.harvard.edu/diseases-and-conditions/coronavirus-
resource-center https://www.health.harvard.edu/diseases-and-conditions/coronavirus-resource-
center



                                            17
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 22 of 82




              ii.   Symptoms of COVID-19, Underlying Risks Factors, and Long-
                    Term Effects

      38.    In some people, COVID-19 causes only mild symptoms or no

symptoms at all. But for others, COVID-19 can result in more serious injury,

including respiratory failure, kidney failure, and death.

      39.    Older individuals and those with certain medical conditions are at

particularly high risk for serious illness or death from COVID-19.

      40.    Medical conditions that increase the risk of severe illness or death from

COVID-19 for individuals of any age include blood disorders, chronic kidney or

liver disease, compromised immune system, endocrine disorders, including diabetes,

metabolic disorders, heart and lung disease, neurological, neurologic, and

neurodevelopmental conditions, and current or recent pregnancy.

      41.    Infected individuals can face prolonged treatment and recovery periods,

requiring highly attentive hospital care and ventilators that are in increasingly short

supply. Those who do not die can face serious damage to the lungs, heart, liver, or

other organs.23



23
  Lisa Maragakis, M.D., M.P.H., I’ve been diagnosed with the new coronavirus
disease, COVID-19. What should I expect? Johns Hopkins Medicine,
https://www.hopkinsmedicine.org/health/conditions-and-
diseases/coronavirus/diagnosed-with-covid-19-what-to-expect


                                          18
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 23 of 82




      42.    Complications from COVID-19 can manifest at an alarming pace.

Patients can go from being medically stable with no need for supplemental oxygen

to requiring intubation and ventilator-assisted breathing within 24 hours. Various

studies estimate that the average length of time from onset of symptoms to

hospitalization or the development of severe symptoms is only 7-9 days.

             iii.   Prevention of COVID-19 Transmission

      43.    There is currently no vaccine against COVID-19. Nor are there any

known prophylactic medications that will prevent or reduce the risk of a COVID-19

infection. Therefore, the only effective way to protect people against the risk of

serious illness or death from COVID-19 is to limit their exposure to the virus through

social distancing—i.e., physical separation of at least six feet from other people,

especially individuals who are or may be infected—and vigilant hygiene, including

frequent and thorough handwashing with soap and water.24

      44.    The high incidence of asymptomatic transmission, alongside the

nationwide dearth of diagnostic tests to identify and isolate infected individuals,

necessitate strict social distancing measures to interrupt transmission.



24
  Centers for Disease Control and Prevention, Coronavirus Disease 2019
(COVID-19), How to Protect Yourself (last reviewed Apr. 1, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/prevention.html


                                          19
            Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 24 of 82




           45.   Social distancing reduces the average number of contacts between

people, which lowers every individual’s risk both for acquiring COVID-19 and

transmitting it to another person.

           46.   Strict social distancing measures have shown effectiveness in reducing

the transmission of COVID019. On January 23, 2020, the Chinese government

instituted a complete lockdown of Wuhan, China, where the COVID-19 outbreak

began, to attempt to fight the spread of the virus. They shut down all schools, offices,

and factories and banned private vehicles from city streets. This lockdown expanded

to other cities in Hubei province in the next several days, extending to 60 million

people in China.25 Following the lockdown, Wuhan saw a sustained decrease in

transmission of COVID-19, and two months later, the daily number of reported cases

dropped to zero.26

           47.   Throughout the world, other countries have also implemented drastic

social distancing measures in an effort to control the COVID-19 pandemic and

protect people’s health and lives. France, for example, imposed a strict nationwide



25
  Amy Gunia, China’s Draconian Lockdown Is Getting Credit for Slowing
Coronavirus. Would It Work Anywhere Else?, Time Magazine (Mar. 13, 2020),
https://time.com/5796425/china-coronavirus-lockdown/
26
     Id.



                                            20
        Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 25 of 82




lockdown, prohibiting gatherings of any size and ordering all residents to stay at

home.27 Overall, countries encompassing an estimated one third of the world’s

population have enacted similar restrictions.28 Across the United States, cities and

states are imposing increasingly stringent measures to effectuate social distancing.

As of April 2, 2020, at least 38 states, 48 counties, and 14 cities, and had ordered

their residents to “shelter in place” or stay at home.29

            B. COVID-19 Will Likely Ravage Jails, Prisons, and Detention
               Centers
      48.     Imprisoned populations, including those in ICE detention facilities, are

at higher risk for infectious disease, as compared to the general population. Factors

that heighten their risk include poor sanitation, high population density, and “a


27
  Bryan Pietsch, ‘We are at war’: France’s president just announced a 15-day
lockdown, banning public gatherings and walks outdoors, Business Insider (Mar.
16, 2020), https://www.businessinsider.com/coronavirus-france-president-macron-
announces-15-day-lockdown-2020-3
28
  Andrea Salcedo & Gina Cherelus, Coronavirus Travel Restrictions, Across the
Globe, The New York Times (Apr. 1, 2020)
https://www.nytimes.com/article/coronavirus-travel-restrictions.html
29
  Juliana Kaplan, Lauren Frias, & Morgan McFall-Johnson, A Third of the Global
Population Is On Coronavirus Lockdown, Business Insider (last updated Apr. 2,
2020) https://www.businessinsider.com/countries-on-lockdown-coronavirus-italy-
2020-3



                                          21
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 26 of 82




higher prevalence of infectious and chronic diseases and . . . poorer health than the

general population, even at younger ages.”30

      49.    Dr. Scott Allen and Dr. Josiah Rich—experts in the fields of detention

health, infectious disease, and public health who advise DHS’s Office of Civil Rights

and Civil Liberties have urged Congress to take immediate actions to slow the spread

of COVID-19 in ICE detention centers, including releasing immigrants to facilitate

maximum social distancing—an “oxymoron” in congregate settings.31

      50.    In March 2020, over 3,000 medical professionals across the United

States urged ICE to release individuals and families from detention “to prevent the

spread of COVID-19 and mitigate the harm of an outbreak” to detained individuals,

as well as to facility staff.32 They warned that social distancing measures




30
  Centers for Disease Control and Prevention, Coronavirus Disease 2019
(COVID-19), Interim Guidance on Management of Coronavirus Disease 2019
(COVID-19) in Correctional and Detention Facilities (last reviewed Mar. 23,
2020), https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
detention/guidance-correctional-detention.html
31
  Scott A. Allen, MD, FACP and Josiah Rich, MD, MPH Letter to Congress (Mar.
19, 2020) https://assets.documentcloud.org/documents/6816336/032020-Letter-
From-Drs-Allen-Rich-to-Congress-Re.pdf
32
 Janus Rose, Thousands of Doctors Deman ICE Release Detainees to Stop a
COVID-19 Disaster, Vice.com (Mar. 18, 2020),


                                         22
          Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 27 of 82




recommended by the CDC are nearly impossible in immigration detention and that

large-scale quarantines may be unfeasible at ICE facilities that are already at

maximum capacity. They also expressed concern that “isolation may be misused and

place individuals at higher risk of neglect and death.”

      51.     Like these and other experts, 33 Drs. Allen and Rich also warned of the

dire consequences that a COVID-19 outbreak within an ICE detention facility would

have on the community outside the facility. They describe a “tinderbox” scenario

where a rapid outbreak inside a facility would result in the hospitalization of multiple

detained people in a short period of time, which would spread the virus to the

surrounding community and create a demand for ventilators far exceeding the

supply.

      52.     Once a disease is introduced into a jail, prison, or detention facility, it

spreads faster than under most other circumstances due to overcrowding, poor




https://www.vice.com/en_us/article/4agp4w/thousands-of-doctors-demand-ice-
release-detainees-to-stop-a-covid-19-disaster
33
  See, e.g., Rich Schapiro, Coronavirus could ‘wreak havoc’ on U.S. jails, experts
warn, NBC News (Mar. 12, 2020), https://www.nbcnews.com/news/us-
news/coronavirus-could-wreak-havoc-u-s-jails-experts-warn-n1156586 (“An
outbreak of the deadly virus inside the walls of a U.S. prison or jail is now a
question of when, not if, according to health experts.”).



                                           23
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 28 of 82




sanitation and hygiene, and lack of access to adequate medical services. For these

same reasons, the outbreak is harder to control.34 The severe outbreaks of COVID-

19 in congregate environments, such as cruise ships and nursing homes, illustrate

how rapidly and widely COVID-19 would rip through an ICE detention facility. On

the Diamond Princess cruise ship, for example, approximately 700 passengers and

crew on board were infected over the course of three weeks despite the initiation of

quarantine protocols.

      53.   ICE detention facilities also deprive detained individuals of the ability

to maintain good hygiene, which is also critical to reducing the risk of exposure to

COVID-19, and are notorious for their unsanitary conditions and meager provision

of hygiene and cleaning products.

      54.   Despite the global pandemic and shelter-in-place orders across the

country, ICE continues to bring new people into detention centers and to transfer

previously detained people between facilities.35 Some detained people have staged



34
  Christina Potter, Outbreaks in Migrant Detention Facilities, Outbreak
Observatory (Jul. 11, 2019),
https://www.outbreakobservatory.org/outbreakthursday-1/7/11/2019/outbreaks-in-
migrant-detention-facilities
35
  U.S. Department of Homeland Security, U.S. Immigration and Customs
Enforcement, ICE Guidance on COVID-19 (last reviewed/updated Apr. 2, 2020),


                                        24
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 29 of 82




public protests, including initiating hunger strikes and threatening suicide, to express

their outrage at being housed with newly arriving individuals who may have been

exposed to COVID-19.36

      55.    Correctional staff is also an especially dangerous vector for a COVID-

19 outbreak within a detention center since they regularly travel back and forth

between the outside world and the detention facilities where they work.

      56.    ICE’s past handling of infectious disease outbreaks in detention centers

has been inept—foreshadowing the impact once COVID-19 reaches these facilities.



https://www.ice.gov/covid19 (“ . . . our law enforcement officers and agents
continue daily enforcement operations to make criminal and civil arrests.”); see
Richard Hall, Coronavirus: ICE Crackdown Stokes Fears for Safety of
Undocumented Immigrants During Pandemic, Independent (Mar. 15, 2020) (noting
that “[i]n New York, immigration advocates have noted a marked increase in ICE
activity in recent months, which has not slowed as the coronavirus outbreak has
worsened.”). On March 18, 2020, ICE announced it would “temporarily adjust” its
enforcement practices during the COVID-19 outbreak, but declined to say it would
stop arresting people altogether. See Rebecca Klar, ICE Pausing Most Enforcement
During Coronavirus Crisis, The Hill (Mar. 18, 2020),
https://thehill.com/latino/488362-ice-pausing-most-immigration-enforcement-
during-coronavirus-crisis
36
   Ice detainees threaten suicide, stage protests over coronavirus fears, The
Washington Post (Mar. 25, 2020)
https://www.washingtonpost.com/video/national/ice-detainees-threaten-suicide-
stage-protests-over-coronavirus-fears/2020/03/25/8232738e-0b1e-4fdb-8538-
456e269a8eb7_video.html



                                          25
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 30 of 82




In 2019, a mumps outbreak across 57 immigration detention facilities throughout the

country—including Stewart—led to almost 900 cases of mumps overwhelmingly

contracted inside the facilities37 before the outbreak spread to surrounding

communities.38 ICE and CBP facilities have been sites of other outbreaks in just the

past couple years,39 in addition to outbreaks in other prisons and jails.40




37
   Leung J, Elson D, Sanders K, et al. Notes from the Field: Mumps in Detention
Facilities that House Detained Migrants—United States, September 2018–August
2019, MMWR Morb Mortal Wkly, 749–50 (Aug. 30, 2019),
https://www.cdc.gov/mmwr/volumes/68/wr/pdfs/mm6834a4-H.pdf; Roxanne
Scott, Stewart Detention Center Watches For New Cases Of Mumps, WABE (Mar.
8, 2019), https://www.wabe.org/stewart-detention-center-watches-for-new-cases-
of-mumps/
38
   See Terrence McDonald, Bergen County Won’t Say if Mumps Outbreak Affects
Only Immigrant Detainees, Northjersey.com (Jun. 13, 2019),
https://www.northjersey.com/story/news/bergen/2019/06/13/bergen-county-nj-
wont-say-if-jail-mumps-outbreak-hit-only-ice-inmates/1448708001. In addition, in
2019, thousands of individuals in 39 immigration detention centers across the
country were exposed to chickenpox. See Emma Ockerman, Migrant Detention
Centers Are Getting Slammed with Mumps and Chickenpox, Vice News (Jun. 14,
2020), https://www.vice.com/en_us/article/mb8k5q/migrant-detention-centers-are-
getting-slammed-with-mumps-and-chicken-pox.
39
  Christina Potter, Outbreak Observatory supra n. 34, (describing outbreaks of
acute respiratory illnesses like influenza, and other diseases like scabies and
chickenpox).
40
  J. O’Grady, et al., Tuberculosis in prisons: anatomy of global neglect, European
Respiratory Journal (2011), https://erj.ersjournals.com/content/38/4/752.short


                                          26
          Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 31 of 82




         57.   COVID-19 has indeed already started to spread inside U.S. prisons and

jails across the United States, including other carceral systems in Georgia 41and New

York City.42

         58.   ICE has publicly reported six cases of COVID-19 among its detained

population as of April 2, 2020, and identified 49 additional cases among its

personnel, including five employees who work at an ICE detention facility.43 In

addition, according to a leaked internal report, ICE has placed at least nine detainees

in medical isolation and is monitoring 24 more in ten different detention facilities—

all likely due to suspicion of COVID-19.44



(stating that tuberculosis prevalence among prisoners worldwide can be up to 50
times higher than national averages).
41
 Joshua Sharpe and Christian Boone, Ga. Inmate dies from COVID-19 as virus
hits more prisons, The Atlanta Journal-Constitution (Mar. 27, 2020),
https://www.ajc.com/news/local/breaking-inmate-dies-from-covid-outbreak-
worsens-prison/TzQZL4uXfK4GzH9ebSFNQN/
42
   Emma Grey Ellis, Covid-19 Poses a Heightened Threat in jails and Prisons,
wired.com (Mar. 24, 2020), https://www.wired.com/story/coronavirus-covid-19-
jails-prisons/
43
     ICE Guidance on COVID-19, supra n. 35
44
  Ken Klippenstein, Exclusive: ICE Detainees Are Being Quarantined, A leaked
document about the Department of Homeland Security’s Covid-19 response
suggests that the crisis has made its way to border detention facilities, The Nation


                                          27
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 32 of 82




      59.   Nationally and internationally, governments and jail and prison staff

have already recognized the threat posed by COVID-19 and released detainees.

Iran,45 Ethiopia,46 and Texas47 and have all begun to release people to mitigate the

harm that the impending spread of COVID-19 will cause. As of March 23, 2020,

Fulton County Jail in Atlanta, Georgia had already released 30 people from its

custody, and Hall County Jail in Gainesville, Georgia had released 300. 48 Dougherty




(Mar. 24, 2020), https://www.thenation.com/article/society/corona-covid-
immigration-detention/
45
  Babk Dehghanpisheh and Stephanie Nebehay, Iran Temporarily Releases 70,000
Prisoners as Coronavirus Cases Surge, Reuters (Mar. 9, 2020),
https://www.reuters.com/article/us-health-coronavirus-iran/iran-temporarily-
releases-70000-prisoners-as-coronavirus-cases-surge-idUSKBN20W1E5
46
  Bukola Adebayo, Ethiopia pardons more than 4,000 prisoners to help prevent
coronavirus spread, CNN (Mar. 26, 2020),
https://www.cnn.com/2020/03/26/africa/ethiopia-pardons-4000-prisoners-over-
coronavirus/index.html
47
  Dillon Collier, Bexar County jail population down more than 500 inmates after
release of nonviolent offenders, KSAT.com (last updated Mar. 25, 2020),
https://www.ksat.com/news/local/2020/03/25/bexar-county-jail-population-down-
more-than-500-inmates-after-release-of-nonviolent-offenders/
48
  Christian Boone, Hall, Fulton counties releasing nonviolent offenders early as
virus looms, The Atlanta Journal-Constitution (Mar. 23, 2020),
https://www.ajc.com/news/crime--law/hall-fulton-counties-releasing-nonviolent-
offenders-early-virus-looms/lOZTaZ9lVSwoy38Cp6XJIP/;



                                        28
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 33 of 82




County Detention Center, which is about a mile from Phoebe Putney Memorial

Hospital in Albany, Georgia, has also taken steps to reduce its incarcerated

population in light of the severe outbreak devastating the surrounding community.49

On March 26, 2020, the Federal Bureau of Prisons instructed prison directors to

prioritize releasing federal inmates to home confinement, taking into consideration

factors including “[t]he age and vulnerability of the inmate to COVID-19, in

accordance with the [CDC] guidelines.”50

      60.    Still, ICE continues to detain even the most medically vulnerable

noncitizens despite the grave risk of serious illness or death.




49
  Stanley Dunlap, Georgia jailers cope with COVID-19; release inmates,
quarantine arrivals, Georgia Recorder (Mar. 30, 2020),
https://georgiarecorder.com/2020/03/30/georgia-jailers-cope-with-covid-19-
release-inmates-quarantine-arrivals/
50
  Office of the Attorney General, Washington, DC, Memorandum for Director of
Bureau Prisons, Prioritization of Home Confinement As Appropriate in Response
to COVID-19 Pandemic (Mar. 26, 2020),
https://www.politico.com/f/?id=00000171-1826-d4a1-ad77-fda671420000


                                          29
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 34 of 82




            C. Stewart, Folkston, and Irwin Are Primed for COVID-19
               Exposure and Severe Outbreaks
                i.   Existing Conditions at the Georgia Detention Centers Will
                     Further Enable COVID-19 Transmission

      61.     The ICE Atlanta Field Office currently detains an estimated 4,000

noncitizens at Stewart, Folkston, and Irwin.

      62.     The existing conditions at Stewart, Folkston, and Irwin pose a

heightened public health risk for the spread of COVID-19. These conditions are too

extensive to remedy in time to adequately respond to the urgent COVID-19 crisis.

      63.     Private contractors operate Stewart, Folkston, and Irwin. The DHS

Office of Inspector General has repeatedly concluded that ICE fails to hold detention

facility contractors accountable for meeting performance standards required to

ensure humane conditions.51



51
  See U.S. Department of Homeland Security, Office of the Inspector General,
OIG-19-18, ICE Does Not Fully Use Contracting Tools to Hold Detention Facility
Contractors Accountable for Failing to Meet Performance Standards, 1 (Jan. 29,
2019), https://www.oig.dhs.gov/sites/default/files/assets/2019-02/OIG-19-18-
Jan19.pdf; U.S. Department of Homeland Security, Office of the Inspector
General, OIG-18-67, ICE’s Inspections and Monitoring of Detention Facilities Do
Not Lead to Sustained Compliance or Systemic Improvements, 1 (Jun. 26, 2018),
https://www.oig.dhs.gov/sites/default/files/assets/20//18-06/OIG-18-67-Jun18.pdf;
see also U.S. Department of Homeland Security, Office of Inspector General,
Office of Inspections & Evaluations, Adult Detention Oversight, 16-047-ISP-ICE
(Feb. 2017),


                                         30
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 35 of 82




      64.    All three facilities house people in very close quarters, making social

distancing and the recommended hygiene measures effectively impossible. Most

people sleep in bunk rooms housing dozens of immigrants, where beds are feet apart

from each other, and use shared toilets and showers; the facilities also have some

smaller cells housing 2-4 people with shared bathrooms. People detained at Stewart,

Folkston, and Irwin eat together in shared cafeterias and regularly congregate in

common areas of their housing units 52 A man detained at Stewart reported to

advocates on March 26, 2020, that detained people had asked a staff person about

social distancing and were told that “doesn’t apply” because they “are in detention.”

      65.    The bathrooms in these facilities can often be unsanitary and in poor

condition or lack hot or cold water. For example, detained people at Irwin have




https://www.oig.dhs.gov/sites/default/files/assets/FOIA/OIG_FOIA_Stewart-
Detention-Center-Work-Papers.pdf [hereinafter OIG Stewart Work Papers]
52
  Project South, Center for Immigrants’ Rights Clinic, Imprisoned Justice: Inside
Two Georgia Immigrant Detention Centers (May 2017), available at
https://projectsouth.org/wp-content/uploads/2017/06/Imprisoned_Justice_Report-
1.pdf at 31, 43 [hereinafter Imprisoned Justice]; Keith Gardner, dvids.net, Folkston
Processing Center B-Roll (Apr. 4, 2017),
https://www.dvidshub.net/video/529423/folkston-processing-center-b-roll



                                         31
          Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 36 of 82




reported that water from the showers is so hot that it caused hair to fall out after

washing, and that the “moldy infection-riddled bathrooms” are “consistently dirty.”53

         66.   Access to items necessary for personal hygiene, such as soap, clean

clothing, and cleaning supplies, is insufficient at all three facilities. 54 In a pending

class-action lawsuit, people detained at Stewart allege that they are forced to work

in the facility for cents an hour in order to buy additional hygiene supplies, such as

soap and toilet paper, at the commissary.55 Detained people in Irwin have reported

that bleach is only used “on special occasions” and that detained people are required

to wear the same pair of shoes in the moldy showers as they do around the rest of

their housing unit.56


53
  U.S. Department of Homeland Security, Office of Inspector General, OIG-18-
32, Concerns about ICE Detainee Treatment and Care at Detention Facilities
(Dec. 11, 2017), available at
https://www.oig.dhs.gov/sites/default/files/assets/2017-12/OIG-18-32-Dec17.pdf at
7 [hereinafter Concerns about ICE Detainee Treatment]; Imprisoned Justice at 31,
43-44
54
  Imprisoned Justice at 30, 33, 42-45; OIG Stewart Work Papers; Concerns about
ICE Detainee Treatment at 7.
55
  Wilhen Hill Barrientos, et al. v. Corecivic, Inc., No. 18-cv-00070-CDL (M.D.
Ga. Apr. 17, 2018) Dkt. 1 Complaint for Declaratory and Injunctive Relief and
Damages available at https://projectsouth.org/wp-
content/uploads/2018/04/Complaint-Barrientos-v.-Core-Civic.pdf
56
     Imprisoned Justice at 32, 45



                                           32
        Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 37 of 82




      67.    Detained immigrants in Stewart have also reported shockingly poor

water quality—some reported boiling water in their cells before drinking it;

developing rashes after showers; the water turning their white clothes green; and

getting headaches or long bouts of diarrhea after drinking the water. One attorney

visiting Stewart reported to an advocacy group that a sympathetic guard urged the

attorney not to drink water out of the drinking fountain.57

      68.    At all three facilities, food preparation and service are communal with

little opportunity for surface disinfection. Detained people, overseen by food service

contractors, staff the kitchens. People detained in these facilities have for years

reported food being served that is undercooked, rotten, or rancid and that contains

hair and foreign objects such as rocks, insects, mice, plastic, a tooth, and a nail.58




57
  Imprisoned Justice at 32; Southern Poverty Law Center, Shadow Prisons:
Immigrant Detention in the South (Nov. 21, 2016),
https://www.splcenter.org/20161121/shadow-prisons-immigrant-detention-south
[hereinafter Shadow Prisons] at 16, 42
58
 Imprisoned Justice at 30, 44, 47; Shadow Prisons at 16, 26, 42; OIG Stewart
Work Papers



                                           33
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 38 of 82




              ii.   The Georgia Detention Centers Have a Dismal Medical Care
                    Track Record and Are Currently Ignoring Reported Flu-like
                    Symptoms Among the Detained Population

      69.    Respondents have consistently failed to provide minimally adequate

medical care in Stewart, Folkston, and Irwin.59 This failure is so severe that it cannot

be remedied quickly to respond to COVID-19, especially in a time when healthcare

resources are in high demand.

      70.    At all three detention centers, critical medical care is routinely

delayed—sometimes for months—or denied outright.

      71.    Detained people have reported to advocates at Folkston that medical

staff dismiss detained people’s medical concerns or ridicule them as “dramatic.” On

one occasion, other detained individuals had to stage a protest to demand a response

to a person exhibiting signs of severe medical distress. In another case, Folkston staff

ignored a man and his attorney’s repeated requests to go to the emergency room due

to excruciating abdominal pain. His appendix later ruptured.


59
  U.S. Department of Homeland Security, Immigration and Customs Enforcement,
Office of Professional Responsibility, Inspections and Detention Oversight
Division, Compliance Inspection, Enforcement and Removal Operations, ERO
Atlanta Field Office, Stewart County Detention Center, Lumpkin, Georgia (Aug.
21-23, 2012), available at https://www.ice.gov/doclib/foia/odo-compliance-
inspections/2012stewart_detntn_cntr_lumpkin_GA_aug21-23-2012.pdf; Concerns
about ICE Detainee Treatment; Shadow Prisons at14-15, 17, 23-25, 40-41;
Imprisoned Justice at 46-49


                                          34
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 39 of 82




      72.    At Irwin, requests for medical attention may be met with punishment,

such as being placed in solitary confinement. One man detained at Irwin reported

that a guard told him “medical staff would only take [him] to the hospital if they see

[him] dying.” Detained people at Irwin reported that the facility lacks a medical alert

system to notify guards of an emergency, leaving detained people helpless in the

event of a medical emergency in the living area. An inspection at Irwin in 2017 found

that its medical unit cells were so dirty that “floors needed to be mopped, walls wiped

down, toilets cleaned, and trash and refuse removed.”60

      73.    Accessing medical care at Stewart is incredibly difficult. In 2018, there

was not even a way to request medical attention in writing at Stewart. During a

stakeholder tour of Stewart in 2018, a detained man in the waiting room of the

medical unit said to the tour participants, “nos están tratando mal,” or they’re

mistreating us.




60
  U.S. Department of Homeland Security, Immigration and Customs Enforcement,
Office of Professional Responsibility, Inspections and Detention Oversight
Division, Compliance Inspection, Enforcement and Removal Operations, ERO
Atlanta Field Office, Irwin County Detention Center, Ocilla, Georgia (Mar. 7-9,
2017), available at https://www.ice.gov/doclib/foia/odo-compliance-
inspections/2017IrwinCountyGA.pdf at 6



                                          35
          Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 40 of 82




        74.   When detained people at these facilities do get the attention of a

medical provider, they are often given the wrong diagnostic tests, medication, or

dosage, or prescribed only painkillers, regardless of the source of their complaints.61

        75.   The facilities also face consistent understaffing, including “chronic

shortages of almost all medical staff positions.”62

        76.   People in these facilities with diabetes—a condition that the CDC

considers a risk factor for severe COVID-19 “particularly if not well controlled”63—

have reported diets that are inadequate given their medical needs, consisting largely



61
   Imprisoned Justice at 35-36; Shadow Prisons at 40; DHS Office for Civil Rights
and Civil Liberties, Formal Complaint – Stewart Detention Center, Lumpkin, GA
(Oct. 11, 2019), available at
https://www.detentionwatchnetwork.org/sites/default/files/CRCL%20complaint%2
0-%20SDC%20-%20Oct%2011%20-%20translation_Redacted.pdf; Project South,
Institute for the Elimination of Poverty & Genocide, Letter to Members of the
Georgia Delegation to the 116th United States Congress Re: Requesting an
Investigation of the Stewart Detention Center (Oct. 17, 2019) available at
https://projectsouth.org/wp-content/uploads/2019/10/10.17.2019-Letter-to-
Georgia-Congressional-Delegates-.pdf; Concerns about ICE Detainee Treatment
at 7
62
     Imprisoned Justice at 35; OIG Stewart Work Papers
63
  Centers for Disease Control and Prevention, Coronavirus Disease 2019
(COVID-19), People who are at higher risk for severe illness (last reviewed Mar.
31, 2020), https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/people-at-
higher-risk.html



                                          36
          Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 41 of 82




of potatoes, white rice, and bread.64 Petitioner David Fernandez has received as few

as three out of the fourteen insulin injections per week he requires to manage his

diabetes, which has left him so weak and tired that he could not stand up.

         77.   Failing to provide for detained people’s medical needs has had deadly

consequences in Georgia. Four people detained at Stewart have died since spring

2017.65 One died from complications of pneumonia, despite being a healthy 33-year-

old before entering detention.66 According to ICE’s own records, facility staff failed

to properly monitor his documented symptoms of hypertension (a condition that

increases the risk of a serious case of COVID-19), failed to immediately authorize

emergency medical services after a provider ordered them to do so, and failed to

suspend his food service work duties after observing symptoms that could

“potentially transmit[ ] contagious illnesses.”67

64
     Imprisoned Justice at 22-23, 32; Shadow Prisons at 17, 42.
65
  José Olivares, How Solitary Confinement Kills: Torture and Stunning Neglect
End in Suicide at Privately Run ICE Prison, The Intercept (Aug. 29, 2019),
https://theintercept.com/2019/08/29/ice-solitary-mental-health-corecivic/
66
  Jeremy Redmon, Brother: Cuban was healthy before dying of pneumonia in ICE
custody, The Atlanta Journal-Constitution (Feb. 20, 2018),
https://www.ajc.com/news/state--regional-govt--politics/brother-cuban-was-
healthy-before-dying-pneumonia-ice-custody/9TNpiI95CYQPyiGPoSyzmJ/
67
  U.S. Department of Homeland Security, Immigration and Customs Enforcement,
Report of Investigation, Case No. 201803734, Castro-Garrido, Yulio/non-


                                          37
        Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 42 of 82




      78.    A whistleblower within the ICE Health Service Corps (IHSC) alleged

in 2018 that medical staff at Stewart delayed a critically ill man’s care after receiving

a lab report that should have resulted in immediate intervention. After it was

determined that the treatment the staff had prescribed “may have caused harm that

could have resulted in fatality,” IHSC leadership “failed to take appropriate

action.”68

      79.    In the context of the COVID-19 pandemic, early reports indicate that

ICE is using the same playbook—ignoring pleas for help, threatening those who seek

medical care with punishment, and waiting until it may be too late.

      80.    On March 19, 2020, a man detained at Folkston reported that he was

afraid of contracting COVID-19 because he feared Folkston would not provide



employee/0109 Detainee/Alien – Death (Known Cause – Terminal
Illness)/Jacksonville, Duval, FL (Jan. 31, 2018), available at
https://projectsouth.org/wp-content/uploads/2019/06/OPR-Release-of-2019-ICLI-
00033.pdf at 12.
68
  U.S. Department of Homeland Security, Office for Civil Right and Civil
Liberties, Memorandum for Ronald Vitiello, Deputy Director and Senior Official
(ICE), From Cameron P. Quinn, Officer for Civil Rights and Civil Liberties and
Marc Pachon, Attorney Advisor – Legal Division, Office of General Counsel,
Subject: ICE Health Service Corps (IHSC) Medical/Mental Care and Oversight
(Mar. 20, 2019), available at
https://www.documentcloud.org/documents/6575024-ICE-Whistleblower-
Report.html


                                           38
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 43 of 82




proper medical treatment. Another man at Folkston reported that there was at least

one person in his housing unit who was experiencing coughing, fever, and shortness

of breath but had not been moved to another location. The same day, a detained man

at Irwin reported to advocates that a person inside his housing unit had a worsening

cough but had not been moved to another location.

      81.     On March 23, 2020, a man detained at Stewart reported to advocates

that people detained there are afraid to report their symptoms for fear of being placed

in segregation—in a 6-by-9-foot cell—where a number of detained people have died

by suicide.

      82.     On March 26, 2020, a man detained at Stewart reported to advocates

that sick people at Stewart might not ask for a medical appointment because they do

not believe they will be treated appropriately. Another man detained at Stewart

reported to advocates that he was experiencing a sore throat with dizziness and

diarrhea, and that he had observed other people with a cough go to a medical

appointment at Stewart, after which they were just returned to the general population

rather than isolated. The same day, a detained person at Folkston reported to

advocates that he was having flu-like symptoms and had waited for more than a day

since requesting a medical appointment.




                                          39
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 44 of 82




      83.    Preliminary data suggests that a person with COVID-19 is most

infectious during the early stage of the disease.69 Early, proactive action is necessary

to prevent the virus’s spread. The well-documented failure to provide adequate and

timely medical care at Stewart, Folkston, and Irwin is the mark of a system that

cannot possibly cope with spread of COVID-19.

              iii.   It Is Only a Matter of Time Before COVID-19 Reaches All
                     Three Facilities

      84.    It is highly likely that COVID-19 will reach or already has reached

Stewart, Folkston, and Irwin. Detained people at Stewart and Irwin have reported

to advocates that there are confirmed cases of COVID-19 within their facilities.70

In addition, news recently broke that a guard at Stewart tested positive for COVID-

19—the first reported case in Stewart County.




69
  Helen Branswell, People ‘shed’ high levels of coronavirus, study finds, but most
are likely not infectious after recovery begins, statnews.com (Mar. 9, 2020),
https://www.statnews.com/2020/03/09/people-shed-high-levels-of-coronavirus-
study-finds-but-most-are-likely-not-infectious-after-recovery-begins/
70
  Jeremy Redmon, Georgia immigration detention employee tests positive for
coronavirus, The Atlanta Journal-Constitution (Mar. 31, 2020)
https://www.ajc.com/news/breaking-news/georgia-immigration-detention-
employee-tests-positive-for-coronavirus/scDYEmROtOSowK2ULLPt5K/



                                          40
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 45 of 82




      85.    Many counties surrounding Stewart County also have confirmed cases

of COVID-19.71 Lumpkin is about 50 miles from Albany, Georgia—a community

in Dougherty County that has been hard hit by the pandemic. Albany is home to

Phoebe Putney Memorial Hospital, Georgia’s most “severely impacted” hospital

thus far in the pandemic.72 On March 25, 2020, Phoebe Putney reported that all

three of its ICUs were filled with critically ill COVID-19 patients, after having

opened a fourth ICU for patients not infected with COVID-19.73 As of March 26,

2020, Albany had the fourth highest rate of confirmed COVID-19 per capita in the




71
  Georgia Department of Public Health COVID-19 Daily Status Report (Apr. 2,
2020), https://dph.georgia.gov/covid-19-daily-status-report – specifically Randolph
County, plus (not directly bordering) Muscogee County, Terrell County, Sumter
County. As well as Russell County, GA: COVID-19 map of Alabama: latest
coronavirus cases by county, wvtm13.com (last updated Apr. 1, 2020),
https://www.wvtm13.com/article/coronavirus-map-alabama/31919956#
72
  Christina Maxouris and Angela Barajas, Georgia’s hardest-hit hospital says its
intensive care units are filled with ‘critically ill’ coronavirus patients, CNN (last
updated Mar. 26, 2020), https://www.cnn.com/2020/03/26/us/southwest-georgia-
icu-units-full/index.html
73
  Christina Maxouris and Angela Barajas, Georgia’s hardest-hit hospital says its
intensive care units are filled with ‘critically ill’ coronavirus patients, CNN (last
updated Mar. 26, 2020), https://www.cnn.com/2020/03/26/us/southwest-georgia-
icu-units-full/index.html



                                          41
          Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 46 of 82




world and the third-highest number of COVID-19 deaths per capita.74 As of April

2, 2020, Dougherty County had the second highest number of reported COVID-19

diagnoses—521—and COVID-19-related deaths—30—among all 159 counties in

Georgia.75 Lumpkin is also about 50 miles from Lee County, Alabama, which is

also a COVID-19 “hot spot” in Alabama, with 91 confirmed cases as of April 2,

2020.76

      86.     There were five confirmed cases of COVID-19 in Irwin County as of

April 2, 2020, with confirmed cases in all bordering counties as well.77 Ocilla is

74
  Nate Cohn, et al., Some U.S. Cities Could Have Coronavirus Outbreaks Worse
Than Wuhan’s, The New York Times (Mar. 27, 2020),
https://www.nytimes.com/interactive/2020/03/27/upshot/coronavirus-new-york-
comparison.html
75
 Georgia Department of Public Health COVID-19 Daily Status Report (Apr. 2,
2020), https://dph.georgia.gov/covid-19-daily-status-report
76
   COVID-19 map of Alabama: latest coronavirus cases by county, wvtm13.com
(last updated Apr. 1, 2020), https://www.wvtm13.com/article/coronavirus-map-
alabama/31919956#; Paul Gattis, Alabama’s new coronavirus ‘hot spot’: Auburn
area, al.com (Mar. 25, 2020), https://www.al.com/news/2020/03/alabamas-new-
coronavirus-hotspot-lee-county.html; Alabama Department of Public Health,
Division of Infectious Diseases & Outbreaks, Alabama’s COVID-19 Data and
Surveillance Dashboard (last updated Apr. 2, 2020)
https://alpublichealth.maps.arcgis.com/apps/opsdashboard/index.html#/6d2771faa9
da4a2786a509d82c8cf0f7
77
 Georgia Department of Public Health COVID-19 Daily Status Report (Apr. 2,
2020), https://dph.georgia.gov/covid-19-daily-status-report



                                         42
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 47 of 82




also only 60 miles from Albany, Georgia, where there is sustained community

spread of the virus.

      87.    In Charlton County, where Folkston is located, there was one

confirmed case of COVID-19 as of April 2, 202078—a woman who lives in

Folkston with two family members who work in the local public schools and came

into contact with students.79 Duval County, Florida, includes the city of

Jacksonville, which is the closest metro area to Folkston—about 45 miles away.

Duval County had 286 confirmed cases as of April 2, 2020.80

      88.    There is great risk that people traveling in and out of the Georgia

detention centers could carry COVID-19 with them and expose Petitioners.

      89.    Staff at Stewart, Folkston, and Irwin arrive and leave on a shift basis,

and there is limited ability to adequately screen incoming staff for new,




78
  Georgia Department of Public Health COVID-19 Daily Status Report (Apr. 2,
2020), https://dph.georgia.gov/covid-19-daily-status-report
79
  Gordon Jackson, Folkston coronavirus case confirmed, The Brunswick News
(Mar. 17, 2020), https://thebrunswicknews.com/news/local_news/folkston-
coronavirus-case-confirmed/article_79dd9c5d-f2dc-554b-8993-1ae66bcd127f.html
80
  Florida Department of Health, Division of Disease Control and Health
Protection, Florida’s COVID-19 data and Surveillance Dashboard, (last updated
Apr. 2, 2020)
https://experience.arcgis.com/experience/96dd742462124fa0b38ddedb9b25e429


                                         43
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 48 of 82




asymptomatic infection. Staff generally live in the communities near these

facilities—areas where there are confirmed cases of COVID-19.

      90.    Staff often need to crowd into small spaces to enter and exit detention

centers. On March 24, 2020, an immigration attorney visiting Stewart observed a

shift change in which a group of 15-20 staff was waiting in a small hallway for a

gate to open, all crowded within several inches of each other. Over the course of

multiple visits during the same week, she did not see any staff at Stewart wearing

gloves, masks, or other personal protective equipment (PPE); one officer at the

entrance to the Stewart immigration court without any PPE was “coughing

continually.” Similarly, an attorney visiting Irwin on March 22, 2020, observed no

use of PPE by facility staff, other than a guard who put on gloves before taking her

temperature, and took them off right afterwards.

      91.    Attorneys continue to visit their detained clients in Stewart, Folkston,

and Irwin because immigration court hearings for detained immigrants are

proceeding in most cases, and deadlines for filings in individual cases are still on

the books. Since the pandemic began, ICE has permitted attorneys to enter these

facilities without taking adequate precautions to limit exposure in the event that a

visiting attorney is a COVID-19 carrier. At all three facilities, attorneys were

permitted to enter for legal visits in late March without wearing any PPE. They


                                          44
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 49 of 82




merely had to submit to temperature checks and answer a brief set of questions

about whether they had traveled recently or had contact with a confirmed case of

COVID-19.

      92.    On March 25, an attorney visiting Folkston observed 50-60 detained

people in the same room, sitting inches away from each other, waiting for their

court hearings to be conducted by video teleconferencing (VTC). She attended two

hearings with clients that day in small VTC rooms that provide just enough space

for two people to sit next to each other facing the VTC camera.

      93.     As recently as March 23, 2020, Stewart—which houses an

immigration court—was holding hearings with more than ten people inside a court

room. At least one such hearing included a live interpreter who, according to the

judge, had traveled from the New York court where a judge had a presumed

positive case of COVID-19. After the hearing, the attorney went to visit her client

and was permitted to enter the visitation lobby at Stewart without any PPE. When

she visited her client in the legal visitation rooms at Stewart, the client did not have

gloves, a mask, or hand sanitizer.

      94.    There are myriad ways in which COVID-19 is likely to enter or has

already entered Stewart, Folkston, and Irwin; none of which Respondents can




                                          45
        Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 50 of 82




meaningfully address without blanket testing of every individual who enters.

However, testing shortages make such a measure impossible.

      95.     Once the virus appears in these facilities, it will be effectively

impossible for Petitioners to protect themselves from infection through social

distancing and vigilant hygiene—the only known mitigation measures. If they do

contract COVID-19, Petitioners—who are already at particularly high risk of

serious illness and death—are unlikely to receive the medical care they need.

            D. The Lack of Hospital Resources Near the Georgia Detention
               Centers Will Put Petitioners at Even Greater Risk
      96.     The local and regional hospitals near Stewart, Folkston, and Irwin are

ill-equipped to handle COVID-19 outbreaks within these facilities, heightening the

risks for Petitioners.

      97.     An outbreak of COVID-19 in ICE detention centers will expose the

thousands of ICE officers, medical personnel, contract workers, and many others

who work in these facilities to the virus, diverting crucial and limited medical

resources.

      98.     Patients who are hospitalized for COVID-19 commonly require

intensive care and a ventilator to assist breathing. Even some younger and healthier




                                           46
        Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 51 of 82




individuals who contract COVID-19 may require supportive care.81 And those who

develop serious complications will need advanced support, including highly

specialized equipment that is in limited supply and an entire team of care providers.

This level of support is especially difficult to provide to detained individuals because

ICE detention facilities lack adequate medical care infrastructure.

      99.    Stewart, Folkston, and Irwin are geographically isolated from

appropriate levels of medical care to treat COVID-19. The disease requires an

intensive care unit with appropriate medical equipment and staff. The closest

hospitals to these facilities are either critical access hospitals without such facilities

or regional hospitals serving many counties that either are already or will quickly

become overwhelmed if there are outbreaks in these detention centers.

      100. Critical access hospitals are generally located in rural areas where the

access to nearby hospitals is extremely limited. They have fewer than 25 beds and

are designed to care for patients who will require fewer than 96 hours of care;

importantly, even if some have ICU-type beds, they do not provide capacity for the



81
  Fei Zhou, MD, et al., Clinical course and risk factors for mortality of adults in
patients with COVID-19 in Wuhan, china: a retrospective cohort study, The
Lancet, vol. 395, issue 10229 (Mar. 11, 2020), available at
https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)30566-
3/fulltext


                                           47
        Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 52 of 82




type of long-term treatment required for COVID-19 patients. Critical access

hospitals are not designed to care for critically ill patients; they are designed to

stabilize and transfer critically ill patients. Regional hospitals in rural areas provide

services to populations spread over a large area, often many counties.

      101. Stewart is at least one hour away from two facilities where the

necessary level of care could be provided, one of which—Phoebe Putney in Albany,

Georgia—is already completely overwhelmed with COVID-19 patients. A hospital

closer to Stewart—Southwest Georgia Regional Medical Center in Cuthbert,

Georgia—has no long-term ICU beds.

      102. The nearest hospital to Irwin with ICU capabilities is Tift Regional

Medical Center, approximately 18 miles away. Tift Medical Center has 181 hospital

beds, including 20 ICU beds. As a regional hospital, it serves 12 counties. A

coronavirus outbreak in any of these counties would overwhelm the hospital and its

ICU beds.

      103. The nearest hospital to Folkston detention center with ICU capabilities

is Southeast Georgia Health System in Camden with only 40 beds, including 5 ICU

beds, approximately 26 miles away. Patients would likely require initial transport or

transfer to Southeast Georgia Health System – Brunswick with 300 beds, including

24 ICU beds, which is about 45 miles away.


                                           48
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 53 of 82




      104. With the increasing shortage of PPE, providers, hospital capacity, and

ICU resources like ventilators, it is impossible to know when specific hospitals in

Georgia will run out of any of these necessary resources. However, predictions in

Georgia suggest all hospital resources will be used by April 22, 2020, and that the

state currently has an ICU bed shortage of 755 beds and 1,075 ventilators.

         E. ICE’s Actions to Address the Pandemic Thus Far Have Been
            Woefully Inadequate, and Release is the Only Adequate Response
            to Protect Petitioners
      105. ICE’s failure to recognize the inevitability of outbreaks at Stewart,

Folkston, and Irwin, and take adequate precautions, including releasing people,

demonstrates a total disregard for the rights, well-being, and humanity of detained

immigrant, including Petitioners.

      106. Instead of releasing Petitioners and other vulnerable people, ICE has

issued guidance reflecting certain changes to its operations. These changes fail to

adequately protect those in ICE’s custody, especially Petitioners, who are

particularly vulnerable to infection and illness; in fact, there are no conditions of

confinement that would adequately protect Petitioners given the realities of

detention.




                                         49
        Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 54 of 82




      107. Many of the changes ICE claims to have implemented are either

contradicted by reports from individuals with first-hand experience in the detention

centers or are ineffective.

      108. Reports by Petitioners and other detained immigrants belie ICE’s

assertions that it has implemented “[c]omprehensive protocols” for the protection of

staff and patients, including the appropriate use of [PPE].” As stated above, detained

immigrants and visiting attorneys have not observed ICE staff routinely using PPE,

even during close interactions, or regularly washing their hands since the start of the

COVID-19 outbreak. Due to national shortages, some of the top trauma centers and

hospitals in the state of Georgia have had difficulty obtaining sufficient PPE and

other medical supplies, and ICE is presumably dealing with the same issues.

      109. Several Petitioners and other detained immigrants at all three facilities

have indicated that ICE personnel never informed them about COVID-19 or advised

on recommended hygiene or social distancing practices. A few detained people

reported seeing notices about COVID-19 posted on a bulletin board, but indicated

that they did not receive any additional information. One detained woman at

Folkston reported that when detained people asked for explanations and information

around COVID-19, guards and staff responded by threatening to take away their

possessions and put them in solitary confinement. Petitioner Nilson Fernando


                                          50
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 55 of 82




Barahona Marriaga reported that the only precaution he and other kitchen workers

were instructed to take was to replace plastic ware with disposable plates.

      110. Detained immigrants also report a severe lack of access to hygiene

supplies. Petitioner Jenner Benavides described only receiving four single-use

squares of liquid soap a week, which she needed to use for both hand washing and

showers. This would be an unacceptable hygiene practice even before the COVID-

19 pandemic; now, it is egregious.82

      111. Other measures ICE claims to have taken, including temporarily

suspending social visitation in detention and screening new detained immigrants and

arriving visitors for certain symptoms of COVID-19, are insufficient to curb the risk

of infection within the detention centers. Moreover, ICE’s screening procedures for

visitors, which are limited to temperature checks and a questionnaire, will likely

exclude many individuals who have COVID-19. Not all COVID-19 patients present

with fever or respiratory symptoms. Many may be asymptomatic but still contagious,

or have mild or less common symptoms. As symptoms of COVID-19 can present



82
   Centers for Disease Control and Prevention, Coronavirus Disease 2019
(COVID-19), Interim Guidance on management of Coronavirus Disease 2019
(COVID-19) in correctional and Detention Facilities (Mar. 23, 2020)
https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
detention/guidance-correctional-detention.html (about providing soap supply)


                                         51
        Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 56 of 82




anywhere from 2 to 14 days after exposure, individuals who pass ICE’s screenings

can expose other detained individuals, as well as detention center staff.

      112. The options available to ICE to mitigate risk, like the solitary

confinement of all medically vulnerable people, are problematic and unsafe. Placing

an individual with significant medical needs in solitary confinement not only

exacerbates underlying medical conditions, including mental health conditions, but

also creates additional risks. This is particularly true given the rapid and severe

progression of COVID-19 in affected individuals and the need for responsive

medical observation. The Georgia detention centers do not have the space or staff to

safely care for patients for this period of time.

      113. Locking any detained person, with or without underlying medical

conditions, in a jail cell for extended periods of time, is psychologically damaging

and could lead to a spike in severe depression, suicides, and other medical

emergencies. In the context of an infectious disease outbreak, where onsite medical

staff are operating at or over capacity, these problems will only accelerate. Isolation

also increases the amount of physical contact between detention center staff and

detained people due to increased handcuffing, escorting individuals to and from the

showers, and increased use of force due to the increased psychological stress of

isolation.


                                           52
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 57 of 82




      114. Experts believe release from custody is both the most effective public

health measure to curb increased transmission of COVID-19 and the most practical

strategy to protect medically vulnerable people like Petitioners from further harm.

ICE’s response to COVID-19 has made abundantly clear that they do not plan to

establish special protections for high-risk patients, instead waiting for them to

become symptomatic. This puts not only Petitioners but ICE’s own personnel and

the larger community at risk of a preventable disaster.

         F. Petitioners Are Particularly Vulnerable to Serious Illness or
            Death if Infected by COVID-19 and Should Be Released from
            Detention.
      115. Petitioners in this case are particularly vulnerable to serious illness or

death if infected by COVID-19 and are currently detained within the jurisdiction of

the ICE Atlanta Field Office.

      116. Joseph Lloyd Thompson. Mr. Thompson is a 49-year-old citizen of

Jamaica, Lawful Permanent Resident of the United States, and long-term resident of

Georgia. He has two sons who are 5 and 22 years old. He is extremely passionate

about cooking; before he was detained, he worked at a country club as a sous chef.

      117. Mr. Thompson is currently detained by ICE at Irwin, and has been in

ICE custody since approximately January 2018. He is working with his immigration

attorneys to apply for Cancellation of Removal.


                                         53
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 58 of 82




      118. Mr. Thompson has diabetes, hypertension, depression, and a severe

heart aneurysm that requires surgery that ICE has repeatedly refused to facilitate. He

has been hospitalized three times for pneumonia, and many times for his heart

problems. During his time in ICE custody, Mr. Thompson has been hospitalized on

at least ten occasions. His attorneys have submitted two parole requests with details

about his medical problems, but ICE denied both.

      119. While in ICE custody, including at Irwin, Mr. Thompson has

consistently been denied adequate medical care. While detained in North Carolina,

he was assaulted by ICE and detention officers, to the point that he could not swallow

and that he still has nerve damage in his right hand from being handcuffed so

violently. He did not receive any treatment for his hand. While detained at Folkston,

he did not receive adequate care for chest pain from his aneurysm. He was

transferred to several other facilities, but instead of approving necessary operations

to address his aneurysm, ICE continues to only medicate his symptoms. At Irwin,

ICE has repeatedly delayed Mr. Thompson’s care as well, including not even

providing him with his required medications for nearly two weeks in March 2020.

He is also forced to live in unsanitary conditions and drink unhygienic water.




                                         54
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 59 of 82




      120. Mr. Thompson is critically vulnerable to COVID-19 because of his

significant health problems. Upon his release he will self-quarantine at his U.S.

Citizen sister’s home in Snellville, Georgia.

      121. Ansumana Jammeh. Mr. Jammeh is a 43-year-old citizen of Gambia.

He has been detained by ICE at Irwin since March 2019. His Board of Immigration

Appeals (BIA) appeal of his removal order is currently pending.

      122. Mr. Jammeh suffers from diabetes for which he requires insulin pills

and blood sugar checks, as well as a special diabetic diet that he is not provided at

Irwin. He also has severe hemorrhoids that developed while in ICE custody, cause

him extreme pain, and recently required surgery in March 2020. He was prescribed

antibiotics after the surgery but has not received them, instead receiving only

prescription pain medication and Ibuprofen, which have not managed his pain. He

will likely require a second surgery to treat other hemorrhoids. In December 2019,

he was taken to the emergency room for severe abdominal pain caused by

inflammation in his intestines. When he returned to Irwin, ICE similarly failed to

provide most of the medications prescribed by the doctor.

      123. At Irwin, in addition to repeatedly struggling to obtain the medications

and medical services that he requires, Mr. Jammeh is also not provided with enough




                                         55
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 60 of 82




hygiene products each week, including soap, and was told by staff that he had to

clean his own room while he was bedridden from the hemorrhoids surgery.

      124. Due to his significant health problems, Mr. Jammeh is critically

vulnerable to COVID-19. Upon his release he plans to self-quarantine at the home

of a close friend in Atlanta, Georgia. He also has two cousins in Marietta, Georgia

who are willing to take him in as well.

      125. Karen Lopez. Ms. Lopez is a 42-year-old citizen of Honduras. She has

a partner and five children, ages 13 to 27 years old; prior to detention they all lived

together in Atlanta, Georgia.

      126. Ms. Lopez has been detained by ICE at Irwin since March 2020. She is

pursuing deferral of removal under the Convention Against Torture, and is also

eligible for U-visa.

      127. Ms. Lopez has a pacemaker due to a heart condition that also caused

her to suffer a stroke about six years ago. Her heart condition makes it difficult for

her to even climb in and out of a top bunk bed. She also suffers from multiple

sclerosis (MS), which causes her severe chronic pain along with problems with her

vision, balance, muscle control, and other bodily functions. Three weeks ago, ICE

forced her to have a mammogram against her wishes, which, because of her

pacemaker, made her feel very sick and weak for several days only to be taken to


                                          56
          Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 61 of 82




the emergency room before stabilizing. Ms. Lopez also may have a stomach ulcer.

Despite all of her serious medical conditions, ICE has not provided her with the

medications and medical services she needs. She has only been given Ibuprofen and

aspirin for her pain, and not a specialized medication or diet for her MS.

      128. Ms. Lopez is critically vulnerable to COVID-19 because of her

significant health problems. Upon her release she plans to return home and self-

quarantine with her partner and children in Atlanta, Georgia, who eagerly await her

return.

      129. Sarai Hernandez. Ms. Hernandez is a 37-year-old citizen of Honduras.

She and her younger brother, Petitioner Tomas Hernandez, fled to the United States

seeking asylum in June 2019. They were released from custody at that point to live

with their sister in Atlanta. On March 4, 2020, they attended their scheduled court

date, only to be told the hearing had been moved to February 12, 2020. Although

they hadn’t been notified of the change, the judge ordered them deported. Ms.

Hernandez and her brother were both detained by ICE that day. Ms. Hernandez is

currently detained at Irwin, while her brother is detained at Stewart.

      130. Ms. Hernandez has suffered from asthma her entire life, which has

given her respiratory distress and weakens her immune system. She also has a history

of hospitalization from asthma attacks. The conditions of her detention have


                                         57
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 62 of 82




exacerbated her asthma greatly, and she has not been able to get a necessary inhaler

from ICE. While detained, she also had a painful ovarian cyst, and needed to be

taken to the hospital.

      131. Ms. Hernandez is critically vulnerable to COVID-19 because of her

asthma, and greatly concerned not only about her own health but her brother’s health.

Upon their release she looks forward to being reunited with him, and they will self-

quarantine at their U.S. citizen aunt’s home in Port Richey, Florida.

      132. Nilson Barahona Marriaga. Mr. Barahona Marriaga is a 38-year-old

citizen of Honduras. He has lived in the U.S. for more than ten years, and been

married to a U.S. citizen for over six years. They have a six-year-old son. Mr.

Barahona Marriaga also has a U.S. Citizen father, a mother who is a Legal Permanent

Resident, and two U.S. Citizen sisters.

      133. Mr. Barahona Marriaga has been detained by ICE at Irwin since

approximately October 2019. He is eligible for adjustment of status through a

pending I-130, Petition for Alien Relative. He has also applied for Non-LPR

Cancellation of Removal, and may be eligible for a U-Visa based on a kidnapping

in 2011. An attorney helped him apply for parole and bond, but they were denied.

      134. Mr. Barahona Marriaga has diabetes and hypertension, both of which

he struggles to manage while in detention. ICE does not provide the necessary diet


                                          58
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 63 of 82




and access to exercise that he needs to manage his diabetes, so his condition has

deteriorated and many of his requests for medical services have been ignored. He is

also forced to remain in very crowded, unsanitary quarters, and is fearful of COVID-

19 because he knows there are detained people in quarantine at Irwin.

      135. Mr. Barahona Marriaga is critically vulnerable to COVID-19 because

of his significant health problems. Upon his release, he would self-quarantine in his

home in Lawrenceville, Georgia, where his wife and child eagerly await his return.

      136. Shelley Dingus. Ms. Dingus is a 52-year-old citizen of England. She

has lived in the U.S. for over nine years, and has been married for 21 years to a U.S.

citizen who is a U.S. Air Force veteran. She has five children, ages 17 to 28 years

old. Prior to detention, she lived in Norton, Virginia and worked as a senior

healthcare specialist.

      137. Ms. Dingus is currently detained by ICE at Irwin, and has been in ICE

custody since January 2020. She suffers from asthma, chronic obstructive pulmonary

disease, severe migraines, depression, anxiety, and eczema that causes severe skin

allergies and open wounds that are easily infected. She requires an inhaler and other

medicines for her asthma every day. She also requires lotion and cream for her skin

condition, medication for her migraines, anti-depressants, and hormone replacement

tablets due to a full hysterectomy. ICE does not consistently provide her with her


                                         59
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 64 of 82




medications, or provides her with improper medications. Her requests for medical

care are also often ignored or delayed, and she is not provided enough hygiene

products.

      138. Ms. Dingus is critically vulnerable to COVID-19 because of her age

and her significant health problems. Her husband and two younger sons await her

return; upon her release she plans self-quarantine at their home in Virginia.

      139. Jenner Benavides. Jenner Benavides is a 27-year-old transgender

woman and citizen of Mexico. She entered the U.S. at the age of 10 and later became

a DACA recipient. In 2014 her mother died from stomach cancer, leaving Ms.

Benavides as the sole caretaker and custodian of her four minor siblings in Nashville,

Tennessee.

      140. Ms. Benavides has been in ICE custody since May 2019 and is currently

detained at Folkston. She applied for asylum based on continuous sexual assault and

abuse she endured as a child in Mexico, and her gender and sexual identity. She is

currently appealing the denial of this relief to the BIA and applying for a U-visa. An

immigration attorney submitted a parole request on her behalf on April 2, 2020.

      141. Ms. Benavides is living with HIV and bipolar disorder. She also suffers

from depression, anxiety and suicidal ideation exacerbated by her conditions of

confinement. At Folkston, she is constantly bullied and harassed by other


                                         60
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 65 of 82




immigrants detained there. She was recently sexually assaulted more than once by

men in her pod unit. When she reported the assault, she was put on suicide watch,

and then moved to protective custody, which further worsens her anxiety and

depression. She has also experienced delays and inconsistencies in medical services

at Folkston, and she is not provided enough soap or toiletries to keep herself clean

and protected from illness.

      142. Ms. Benavides is critically vulnerable to COVID-19 because of her

autoimmune disease and other health problems. Her U.S. citizen friend is waiting to

care for her in Nashville once she is released, where her two youngest siblings also

eagerly await her return.

      143. David Fernandez. Mr. Fernandez is a 45-year-old citizen of Mexico.

He has lived in the United States for nearly 18 years, and has worked consistently in

labor jobs, including farming, construction, and roofing.

      144. Mr. Fernandez has been detained at Folkston since December 2019. He

is seeking asylum in the United States.

      145. Mr. Fernandez has diabetes and has suffered from tuberculosis in the

past. A doctor has told him that if he does not manage his blood sugar levels, he is

at risk of suffering a heart attack. Prior to his detention by ICE, he had his sugar

levels under control, and he felt well. However, maintenance of his diabetes requires


                                          61
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 66 of 82




fourteen injections of insulin per week, and he has not consistently received all of

these necessary injections. Some weeks he receives as few as three. His health has

deteriorated, and he sometimes cannot stand up from fatigue. Mr. Fernandez is now

suffering flu-like symptoms in a facility where he cannot practice social distancing,

he is not provided sufficient soap, testing for COVID-19 is unavailable, and staff are

not taking precautions to protect him from infection.

      146. Mr. Fernandez is critically vulnerable to COVID-19 because of his

significant health problems. Upon his release he plans to self-quarantine in South

Carolina, where friends eagerly wait to welcome him home.

      147. Gerardo Arriaga. Mr. Arriaga is a 24-year-old citizen of Peru. He is

married to a U.S. Citizen and lived in Atlanta, Georgia before being detained. He is

eligible for adjustment of status.

      148. Mr. Arriaga is currently detained at Folkston. He has Lupus, an

autoimmune disease that causes him to be immunocompromised and causes

inflammation and damage to his joints, skin, kidneys, blood, heart, and lungs.

Because of his condition, he is predisposed to infections, and needs medications and

topical creams to manage the symptoms. While he has been at Folkston, he has not

received these necessary medications. He has also requested medical attention that




                                         62
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 67 of 82




has been ignored, and staff are not taking precautions to protect him from COVID-

19. He has also not been provided any soap by ICE since he has been detained.

      149. Mr. Arriaga is critically vulnerable to COVID-19 because of his

significant health problems. Upon his release he plans to self-quarantine with his

wife in Atlanta, Georgia.

      150. Aristoteles Sanchez Martinez. Mr. Sanchez Martinez is a 47-year-old

citizen of Venezuela. His family lives in Queens, New York.

      151. Mr. Sanchez Martinez is detained by ICE at Stewart, and has been in

ICE custody since approximately September 2018. Before Stewart, he was detained

at the Houston Contract Detention Facility in Houston, Texas, and at Folkston. Mr.

Sanchez Martinez’s BIA appeal of his removal order was denied in November 2019,

but it is unlikely that he will be removed to Venezuela.

      152. Mr. Sanchez Martinez has Type II diabetes, hypertension, neuropathy,

avascular necrosis, non-palpable pulses in the lower extremities, and venous

insufficiency, among other conditions. His sugar levels have at times been

dangerously high while in ICE custody. He is currently in a wheelchair due to his

conditions. He is also currently recovering from a hernia repair surgery after which

he was brought back to Stewart within a day instead of remaining in intensive care.

He still experiences pain, weakness, and inflammation from the surgery. ICE has


                                         63
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 68 of 82




neglected to care for Mr. Sanchez Martinez’s health—he has only received Tylenol

to treat his severe pain and ICE often fails to check his sugar levels.

      153. Mr. Sanchez Martinez is critically vulnerable to COVID-19 because of

his significant health problems. Upon his release he plans to self-quarantine with his

family in Queens with the support of a Lutheran Church in Brooklyn, New York.

      154. Michael Robinson. Mr. Robinson is a 54-year-old citizen of Jamaica.

He has six U.S. citizen children, and has family in both Florida and New York.

      155. Mr. Robinson has been detained by ICE at Stewart since February 2020.

He is seeking asylum, Withholding of Removal, and protection under the

Convention Against Torture, based on persecution he experienced as a bisexual man.

      156. Mr. Robinson suffers from hypertension, asthma, cardiac murmur, high

blood pressure, and benign prostatic hyperplasia. He was recently told by a doctor

that the “left side of [his] heart is swollen.” He also recently experienced an incident

during which he was exposed to pepper spray, which made him cough blood. His

medical condition has been deteriorating since being detained. New medication in

detention has led to severe side effects including constant headaches, numbness in

his mouth, and uncontrollable shaking. The medical staff at Stewart have not

responded to his requests for his medical records. At Stewart, he lives in very close




                                          64
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 69 of 82




quarters, is not provided enough soap, and is fearful of the confirmed case of

COVID-19 at the facility.

      157. Mr. Robinson is critically vulnerable to COVID-19 because of his age

and his significant health problems. Upon his release he plans to self-quarantine with

either his family in Florida, sister in Long Island, New York, or mother in Brooklyn,

New York.

      158. Tomas Hernandez. Mr. Hernandez is an 18-year-old citizen of

Honduras. He fled with his older sister, Petitioner Sarai Hernandez, to seek asylum

in the United States in June 2019. As noted, they were released from custody then

to live with their sister in Atlanta, but re-detained on March 4, 2020 when they

attended a scheduled court date only to learn the hearing had been moved to a month

earlier. Although they hadn’t been notified of the change, the judge ordered them

deported, and Mr. Hernandez and his sister were both detained that day. Mr.

Hernandez is currently detained at Stewart, while his sister is detained at Irwin.

      159. Mr. Hernandez has an intellectual disability that makes it nearly

impossible for him to communicate with people and understand people. He also has

a speech impediment and is deaf in one ear. His sister is his legal guardian and

primary caretaker, and their current detention by ICE is the first time the two have

been separated.


                                         65
          Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 70 of 82




         160. Mr. Hernandez has also suffered from asthma his entire life, has

ADHD, and has a history of seizures. As he is unable to communicate his needs to

others, his sister believes he it is likely that he is not getting the medical care he

needs.

         161. Mr. Hernandez is critically vulnerable to COVID-19 because of his

significant health problems as well as his intellectual disability and inability to

communicate clearly with staff at the detention center without the help of his sister.

Upon their release he and his sister Sarai will self-quarantine at their U.S. citizen

aunt’s home in Port Richey, Florida.

         162. Peter Owusu. Mr. Owusu is a 40-year-old citizen of Ghana. He is

seeking asylum, Withholding of Removal, and protection under the Convention

Against Torture based on persecution he experienced in Ghana.

         163. Mr. Owusu has been detained at Stewart since January 2020. Before he

fled Ghana, he suffered a stab wound that causes him difficulty breathing. At a

previous detention center, he received a breathing machine, but he has not been able

to access it at Stewart. He has trouble breathing without the machine, particularly at

night and when it is cold. Without the machine, he cannot sleep well. The wound he

sustained also led to other complications, including improperly healed stitches,

ongoing stomach pain, digestion issues, dizziness, headaches, and heart issues. Mr.


                                         66
        Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 71 of 82




Owusu requested to see a doctor, but ICE has not taken him to see one, and instead

told him to take a painkiller.

      164. Mr. Owusu is critically vulnerable to COVID-19 because of his

significant health problems. Upon his release he plans to self-quarantine with his

uncle in Houston, Texas.

      165. As discussed above, public health experts with experience in

immigration detention and correctional settings have unequivocally concluded that

vulnerable people, like Petitioners, will be safer if they are released from custody.

      166. ICE has a longstanding practice of exercising its authority to release

from custody particularly vulnerable immigrants with significant medical or

humanitarian needs, including on bond, parole, or under other conditions including

highly effective alternatives to detention (“ATD”) such as GPS monitoring and

telephone check-ins. See, e.g., 8 C.F.R. § 212.5(b)(1); 8 U.S.C. § 1182(d)(5)(a); 8

C.F.R. § 235.3(b)(1)(iii); 8 C.F.R. § 235.3(b)(4)(ii); 8 C.F.R. § 241.4.


VI.   LEGAL FRAMEWORK

          A. Petitioners Have a Constitutional Right to Reasonable Safety in
             Custody
      167.    All noncitizens who are in ICE, even those with prior criminal

convictions, are civil detainees held pursuant to civil immigration laws. Zadvydas,



                                          67
         Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 72 of 82




533 U.S. at 690. Their constitutional protections while in civil custody are thus

derived from the due process clause of the Fifth Amendment. Id.

      168. The Fifth Amendment Due Process Clause, which mirrors the

Fourteenth Amendment, prohibits punishment of people in civil custody. Bell v.

Wolfish, 441 U.S. 520, 535 n.16 (1979); Magluta v. Samples, 375 F.3d 1269, 1273

(11th Cir. 2004); Hamm v. Dekalb County, 774 F.2d 1567, 1572 (11th Cir. 1985)

(citing Ingraham v. Wright, 430 U.S. 651, 671 n. 40 (1977)). (1989).

      169. Civilly detained people “are generally ‘entitled to more considerate

treatment and conditions of confinement than criminals whose conditions of

confinement are designed to punish.” Marsh v. Fla. Dep’t of Corrections, 330 F.

App’x 179 (11th Cir. 2009) (quoting Youngberg v. Romeo, 457 U.S. 307, 322

(1982)); accord Heyer v. U.S. Bureau of Prisons, 849 F.3d 202, 209 n.5 (4th Cir.

2017).

      170. To establish that a particular condition or restriction of detention

constitutes impermissible punishment, a petitioner must show either (1) an expressed

intent to punish; or (2) lack of a reasonable relationship to a legitimate governmental

purpose, from which an intent to punish may be inferred. See Wolfish, 441 U.S. at

538. Absent an explicit intention to punish, a court must apply a two-part test: “First,

a court must ask whether any ‘legitimate goal’ was served by the prison conditions.


                                          68
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 73 of 82




Second, it must ask whether the conditions are ‘reasonably related’ to that goal.”

Jacoby v. Baldwin County, 835 F.3d 1338, 1345 (11th Cir. 2016). “[I]f conditions

are so extreme that less harsh alternatives are easily available, those conditions

constitute ‘punishment.’” Telfair v. Gilberg, 868 F. Supp. 1396, 1412 (S.D. Ga.

1994) (citing Wolfish, 441 U.S. at 538-39 n.20).

      171. “[W]hen the State takes a person into its custody and holds him there

against his will, the Constitution imposes upon it a corresponding duty to assume

some responsibility for his safety and general well-being.” DeShaney v. Winnebago

Cty. Dep’t. of Soc. Servs., 489 U.S. 189, 199-200 (1989). The government must

provide detained individuals with basic necessities, such as adequate medical care,

food, clothing, and shelter; the failure to provide these necessities violates due

process. Hamm, 774 F.2d at 1573; Cook ex rel. Estate of Tessier v. Sheriff of Monroe

Cty., 402 F.3d 1092, 1115 (11th Cir. 2005).

      172. At a minimum, the Fifth Amendment Due Process Clause prohibits

Respondents’ deliberate indifference to a substantial risk of serious harm that would

rise to the level of an Eighth Amendment violation in the post-conviction criminal

context. Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244, (1983) (“[T]he due process

rights of a [detainee] are at least as great as the Eighth Amendment protections




                                         69
        Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 74 of 82




available to a convicted prisoner.”); see also Hale v. Tallapoosa County, 50 F. 3d

1579, 1582 n.4 (11th Cir. 1995).

      173. In order to show that Respondents are acting with deliberate

indifference, Petitioners must show exposure to a substantial risk of serious harm of

which Respondents are aware and have disregarded. Farmer v. Brennan, 511 U.S.

825, 834, 837-38 (1994); Marbury v. Warden, 936 F.3d 1227, 1233 (11th Cir. 2019);

Hale v. Tallapoosa Cty., 50 F.3d 1579, 1582 (11th Cir. 1995).

      174. The government may violate the Eighth Amendment when it “ignore[s]

a condition of confinement that is sure or very likely to cause serious illness and

needless suffering the next week or month or year,” including “exposure of inmates

to a serious, communicable disease,” even when “the complaining inmate shows no

serious current symptoms.” Helling, 509 U.S. at 33; see also id. at 34 (citing with

approval Gates v. Collier, 501 F.2d 1291, 1300 (5th Cir. 1974), which held that

prisoners were entitled to relief under the Eighth Amendment when they showed,

inter alia, the mingling of “inmates with serious contagious diseases” with other

prison inmates).

      175. Thus, the harm that Petitioners fear—i.e., that their confinement will

result in a COVID-19 infection that will seriously injure and possibly kill them—

need not become a reality to establish a violation of their constitutional rights. Courts


                                           70
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 75 of 82




do not require a plaintiff to “await a tragic event” before seeking relief from a

condition of confinement that unconstitutionally endangers them. See Helling, 509

U.S. at 33 (holding prisoner’s Eight Amendment claim could be based upon possible

future harm to health, as well as present harm).

      176. “Nor does it matter that some inmates may not be affected by the

condition, and that the harm is thus, in a sense, only potential harm. The Court has

found an Eighth Amendment violation ‘even though it was not alleged that the likely

harm would occur immediately and even though the possible infection might not

affect all of those exposed.’” Tittle v. Jefferson Cty. Comm’n, 10 F.3d 1535, 1543

(11th Cir. 1994) (quoting Helling, 509 U.S. at 33).

         B. This Court Has Authority to Order Petitioners’ Release to
            Vindicate Their Fifth Amendment Rights, and Such Relief Is
            Necessary Here.
      177. Courts have broad power to fashion equitable remedies to address

constitutional violations in prisons, Hutto v. Finney, 437 U.S. 678, 687 n.9 (1978),

and “[w]hen necessary to ensure compliance with a constitutional mandate, courts

may enter orders placing limits on a prison’s population.” Brown v. Plata, 563 U.S.

493, 511 (2011); see also Stone v. City & County of San Francisco, 968 F.2d 850,

861 (9th Cir. 1992) (“Federal courts possess whatever powers are necessary to




                                         71
        Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 76 of 82




remedy constitutional violations because they are charged with protecting these

rights.”)

      178. This authority extends to “placing limits on a prison’s population”

when necessary to ensure compliance with the Constitution. Brown, 563 U.S. at 511;

see also Duran v. Elrod, 713 F.2d 292, 297-98 (7th Cir. 1983), cert. denied, 465 U.S.

1108 (1984) (concluding that court did not exceed its authority in directing release

of low-bond pretrial detainees as necessary to reach a population cap).

      179. The same principle applies here. As the constitutional principles and

public health experts make clear, releasing Petitioners is the only viable remedy to

ensure their safety from the threat to their health that COVID-19 poses. Petitioners

are older adults and/or people with medical conditions who are at particularly grave

risk of severe illness or death if they contract COVID-19.

      180. In the face of this great threat, social distancing and hygiene measures

are Petitioners’ only defense against COVID-19. Those protective measures are

impossible in the environment of an immigration detention center, where Petitioners

sleep in close quarters; share toilets, sinks, and showers; eat in communal spaces,

and are regularly in close contact with the many other detained people and officers

around them. These conditions pose a particularly high risk of exposure to COVID-




                                         72
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 77 of 82




19, and as a result, Petitioners face unreasonable harm from continued detention and

should be released immediately.

           C. Habeas Is a Broad, Flexible Remedy That Authorizes Courts to
              Order Release from Unlawful Detention Conditions as Law and
              Equity Requires.
      181. Petitioner also seek relief under the federal habeas statute, 28 U.S.C. §

2241, which is itself infused with long-standing common law equitable principles.

See 28 U.S.C.§ 2241(c)(3) (the writ extends to those prisoners “in custody in

violation of the Constitution or laws or treaties of the United States”). “Habeas is at

its core a remedy for unlawful executive detention.” Munaf v. Geren, 553 U.S. 674,

693 (2008).

      182. Habeas invests in federal courts broad, equitable authority to “dispose

of the matter as law and justice require,” 28 U.S.C. § 2243, as the “very nature of the

writ demands that it be administered with the initiative and flexibility.” Harris v.

Nelson, 394 U.S. 286, 291 (1969); see Boumediene v. Bush, 553 U.S. 723, 780

(2008) (“Habeas is not ‘a static, narrow, formalistic remedy; its scope has grown to

achieve its grand purpose.’”) (quoting Jones v. Cunningham, 371 U.S. 236, 243

(1963)).

      183. Accordingly, the illegality of custody under the “Constitution or laws .

. . of the United States” may stem from the fact of detention and the duration of


                                          73
       Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 78 of 82




detention—what is often referred to as the historical core of habeas—and for

unlawful placement or conditions of detention. See Wilwording v. Swenson, 404 U.S.

249, 251 (1971) (habeas challenging “living conditions and disciplinary measures”

is “cognizable in federal habeas corpus”); Johnson v. Avery, 393 U.S. 483 (1969)

(permitting federal habeas challenge to legality of prison regulation prohibiting

provision of legal assistance to other prisoners). See also Aamer v. Obama, 742 F.3d

1023, 1031-38 (D.C. Cir. 2014) (surveying history, purpose and Supreme Court

jurisprudence and “the weight of the reasoned precedent in the federal Courts of

Appeal” relating to habeas and concluding “habeas corpus tests not only the fact but

also the form of detention” (citation omitted)).

      184. A court is fully empowered to remediate the particular illegality here—

an outbreak of lethal and unavoidable virus that threatens Petitioners and violates

their constitutional rights to be free from arbitrary and punitive detention—by

ordering their release. Habeas corpus is, “above all, an adaptable remedy,”

Boumediene, 553 U.S. at 779, and federal courts retain “broad discretion in

conditioning a judgment granting habeas relief . . . ‘as law and justice require.’”

Hilton v. Braunskill, 481 U.S. 770, 775 (1987) (quoting 28 U.S.C. § 2243). That

authority includes an order of release, Boumediene, 553 U.S. at 779, so as “to insure




                                          74
        Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 79 of 82




 that miscarriages of justice within [the writ’s] reach are surfaced and corrected.”

 Harris, 395 U.S. at 291.


VII.   CLAIM FOR RELIEF

           A. Violation of Fifth Amendment Right to Substantive Due Process
              (Unlawful Punishment; Freedom from Cruel Treatment and
              Conditions of Confinement)
       185. The Fifth Amendment to the U.S. Constitution guarantees individuals

 in immigration detention the right to be free from punishment. The government

 violates this guarantee when conditions of confinement lack a reasonable

 relationship to any legitimate governmental purpose, i.e. when a custodian’s actions

 are excessive in relation to their purpose.

       186. Respondents’ continued detention of Petitioners during the COVID-19

 pandemic is excessive in relation to any legitimate governmental purpose. Less harsh

 measures are available to satisfy any government interest in continuing to detain

 Plaintiffs, including release with conditions. Under these circumstances,

 Respondents’ detention of Petitioners amount to impermissible punishment.

       187. Conditions of confinement for individuals in immigration detention

 also violate the Fifth Amendment when the government fails, with deliberate

 indifference, to safeguard the health and safety of those in custody. The government




                                           75
         Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 80 of 82




acts with deliberate indifference when it knowingly exposes an individual in its

custody to a substantial risk of serious harm.

        188. Respondents have subjected Petitioners to conditions of confinement

that create a substantial risk of contracting a serious case of COVID-19, for which

there is no known vaccine, treatment, or cure. Respondents know or should be aware

of the fact that Petitioners’ underlying conditions render them especially vulnerable

to severe illness or even death if they contract COVID-19. Respondents are therefore

knowingly subjecting Petitioners to an unreasonable risk of serious harm, in

violation of constitutional due process.

        189. Respondents’ continued detention of Petitioners fails to adequately

protect Petitioners from the risks of contracting COVID-19.

        190. Petitioners’ ongoing confinement lacks a reasonable relationship to any

legitimate governmental purpose and is excessive in relation to their purpose.

        191. Respondents have exposed Petitioners to a substantial risk of serious

harm.

        192. Respondents have known of or disregarded the substantial risk of harm

to Petitioners’ health and safety.

        193. Respondents have acted with deliberate indifference to Petitioners’

health and safety.


                                           76
         Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 81 of 82




        194. Respondents’ continued detention of Petitioners violates the Due

 Process Clause of the Fifth Amendment.


VIII.   PRAYER FOR RELIEF
 WHEREFORE Petitioners request that the Court grant the following relief:

        a.    Issue a Writ of Habeas Corpus on the ground that Respondents’

 continued detention of Petitioners violates the Due Process Clause and order

 Petitioners’ immediate release, with appropriate precautionary public health

 measures;

        b.    In the alternative, issue injunctive relief ordering Respondents to

 immediately release Petitioners, with appropriate precautionary public health

 measures, on the grounds that continued detention violates Petitioners’

 constitutional due process rights;

        c.    Issue a declaration that Respondents’ continued detention of

 individuals at increased risk for severe illness, including all people fifty-five and

 older and persons of any age with underlying medical conditions that may increase

 the risk of serious COVID-19, violates the Due Process Clause;

        d.    Award Petitioners their costs and reasonable attorneys’ fees in this

 action under the Equal Access to Justice Act (“EAJA”), as amended, 5 U.S.C. § 504

 and 28 U.S.C. § 2412, and on any other basis justified under law; and


                                          77
          Case 1:20-cv-01449-SDG Document 1 Filed 04/03/20 Page 82 of 82




      e.      Grant any other and further relief that this Court may deem fit and

proper.

Dated: April 3, 2020                         Respectfully submitted,

SOUTHERN POVERTY LAW CENTER               ASIAN AMERICANS ADVANCING JUSTICE-
                                          ATLANTA

By: /s/ Gracie Willis                     By: /s/ Hillary Li
Gracie Willis (GA Bar #851021)            Hillary Li (GA Bar #898375)
Rebecca Cassler (GA Bar #487886)          Phi Nguyen (Ga Bar #578019)
Lorilei Williams*                         5680 Oakbrook Pkwy, Ste. 148
150 E. Ponce de Leon Ave., Ste. 340       Norcross, GA 30093
Decatur, GA 30030                         Tel: (404) 585-8466
Tel: (404) 521-6700                       Fax: (404) 890-5690
Fax: (404) 221-5857                       hli@advancingjustice-atlanta.org
gracie.willis@splcenter.org               pnguyen@advancingjustice-atlanta.org
rebecca.cassler@splcenter.org

Paul Chavez*                              KILPATRICK TOWNSEND & STOCKTON LLP
Victoria Mesa-Estrada*
2 S. Biscayne Blvd., Ste. 3200            By: /s/ Tamara Serwer Caldas
Miami, FL 33101                           Tamara Serwer Caldas (GA Bar #617053)
Tel: (786) 347-2056                       Kathryn E. Isted (GA Bar #908030)
paul.chavez@splcenter.org                 Amanda Brouillette (GA Bar #880528)
victoria.mesa@splcenter.org               1100 Peachtree St., NE, Ste. 2800
                                          Atlanta, GA 30309
Melissa Crow*                             Tel: (404) 815-6006
1101 17th Street, NW, Ste. 705            Fax: (404) 541-4754
Washington, DC 20036                      tcaldas@kilpatricktownsend.com
Tel: (202) 355-4471                       kisted@kilpatricktownsend.com
Fax: (404) 221-5857                       abrouillette@kilpatricktownsend.com
melissa.crow@splcenter.org

*pro hac vice motions forthcoming




                                        78
